 



Exhibit 10.1

May 20, 2005

Platinum Underwriters Holdings, Ltd.
Platinum Underwriters Finance, Inc.

Series A 7.50% Notes due June 1, 2017



--------------------------------------------------------------------------------

Purchase Agreement

May 20, 2005

Goldman, Sachs & Co.
85 Broad Street,
New York, New York 10004.

Ladies and Gentlemen:

     Platinum Underwriters Finance, Inc., a Delaware corporation (“Platinum
Finance”) proposes, subject to the terms and conditions stated herein, to issue
and sell to Goldman, Sachs & Co. (the “Purchaser”) an aggregate of $250,000,000
principal amount of its Series A 7.50% Notes due June 1, 2017 (the
“Securities”), unconditionally guaranteed (the “Guarantees”) by Platinum
Underwriters Holdings, Ltd., a Bermuda company (the “Company”), on a senior,
unsecured basis. The Securities and the Guarantees will be issued pursuant to an
Indenture, to be dated May 26, 2005 (the “Base Indenture”), among the Company,
Platinum Finance and JPMorgan Chase Bank, N.A. as Trustee (the “Trustee”), as
supplemented by the First Supplemental Indenture, to be dated May 26, 2005 (the
“First Supplemental Indenture” and, together with the Base Indenture, the
“Indenture”) among the Company, Platinum Finance and the Trustee as the same
will be amended by a Series B Supplemental Indenture (the “Series B Supplemental
Indenture”) to be entered into among the Company, Platinum Finance and the
Trustee, in relation to the Exchange Securities (as defined in Section 5(d)).

     The Company conducts its business through its wholly-owned direct or
indirect operating subsidiaries, Platinum Underwriters Reinsurance, Inc., a
Maryland corporation (“Platinum US”), Platinum Re (UK) Limited, a U.K. company
(“Platinum UK”), and Platinum Underwriters Bermuda, Ltd., a Bermuda company
(“Platinum Bermuda”). The Company owns Platinum US and Platinum UK through its
wholly-owned intermediate subsidiary, Platinum Regency Holdings, an Irish
company (“Platinum Ireland” and, together with Platinum UK and Platinum Bermuda,
the “Non-U.S. Subsidiaries”). Platinum US is owned directly by Platinum Finance,
which is a wholly-owned subsidiary of Platinum Ireland.

[Senior Notes Purchase Agreement]

 



--------------------------------------------------------------------------------



 



     1. The Company and Platinum Finance, jointly and severally, represent and
warrant to, and agree with the Purchaser that:

     (a) A preliminary offering circular, dated May 16, 2005 (the “Preliminary
Offering Circular”) and an offering circular, dated May 20, 2005 (the “Offering
Circular”), which incorporate by reference the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2004 (including information
specifically incorporated by reference into such Form 10-K from the Company’s
definitive Proxy Statement for its 2005 annual meeting of shareholders) (the
“Form 10-K”) and Quarterly Report on Form 10-Q for the quarter ended March 31,
2005, have been prepared in connection with the offering of the Securities and
the Guarantees. Any reference to the Preliminary Offering Circular or the
Offering Circular shall be deemed to refer to and include the Company’s most
recent Annual Report on Form 10-K and all subsequent documents filed with (but
not furnished to) the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”) on or prior to
the date of the Preliminary Offering Circular or the Offering Circular, as the
case may be. Any reference to the Preliminary Offering Circular or the Offering
Circular, as the case may be, as amended or supplemented, as of any specified
date, shall be deemed to include (i) any documents filed with the Commission
pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of
the Preliminary Offering Circular or the Offering Circular, as the case may be,
and prior to such specified date; provided, however, such subsequently filed
documents shall not include any Current Reports on Form 8-K, or portions of such
reports, that are deemed to be furnished to, rather than filed with, the
Commission and (ii) any Additional Issuer Information (as defined in
Section 5(f)) furnished by the Company prior to the completion of the
distribution of the Securities; and all documents filed under the Exchange Act
and so deemed to be included in the Preliminary Offering Circular or the
Offering Circular, as the case may be, or any amendment or supplement thereto
are hereinafter called the “Exchange Act Reports”. The Exchange Act Reports,
when they were or are filed with the Commission, conformed or will conform in
all material respects to the applicable requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder. The Preliminary
Offering Circular or the Offering Circular and any amendments or supplements
thereto and the Exchange Act Reports did not and will not, as of their
respective dates, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company or Platinum Finance by the Purchaser expressly for use
therein;

     (b) Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included, or incorporated by
reference, in the Offering Circular any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Offering Circular;
and, since the respective dates as of which information is given in the Offering
Circular, there has not been any change in the capital stock or the capital or
surplus or long-term debt of the Company or Platinum Finance (other than upon
exercise of director or employee options in the ordinary course of business
pursuant to an employee benefit plan of

2



--------------------------------------------------------------------------------



 



the Company currently in existence, or upon the exercise, conversion or exchange
of convertible or exchangeable securities or options in the ordinary course of
business outstanding as of the date of this Agreement or upon the exercise of
the purchase contracts forming a part of the Company’s equity security units in
the ordinary course of business outstanding as of the date of this Agreement) or
any of its subsidiaries or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, financial position, shareholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole, otherwise than
as set forth or contemplated in the Offering Circular;

     (c) The Company and its subsidiaries have good and marketable title to all
personal property owned by them, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Offering Circular
or such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries; and any real property and buildings held
under lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable (by and against the Company) sub-leases and
assignments of leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its subsidiaries; the Company does not own any
real property;

     (d) The Company has been duly incorporated and is validly existing as a
company in good standing under the laws of Bermuda, with corporate power and
authority to own its properties and conduct its business as described in the
Offering Circular, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of the failure to be so qualified in any such jurisdiction;
each subsidiary of the Company has been duly incorporated and is validly
existing as a corporation or a company in good standing under the laws of its
jurisdiction of organization, with corporate power and authority to own its
properties and conduct its business as described in the Offering Circular, and
has been duly qualified as a foreign corporation for the transaction of business
and is in good standing under the laws of each jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
or is subject to no material liability or disability by reason of the failure to
be so qualified in any such jurisdiction;

     (e) The Company has an authorized capitalization as set forth in the
Offering Circular, and all of the issued shares of capital stock of the Company
have been duly authorized and validly issued, are fully paid and non-assessable
and conform in all material respects to the description of the capital stock
contained in the Offering Circular; all of the issued             shares of
capital stock of each subsidiary of the Company have been duly authorized and
are validly issued, fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims; except as described in the Form 10-K under the captions “Related
Party Transactions—Transactions with St. Paul and Its Subsidiaries” and “Related
Party Transactions—Transactions with RenaissanceRe and Its Subsidiaries,” and in
the Offering Circular under the caption “Description of Our Share Capital,” the
holders of outstanding shares of capital stock of the Company are not entitled
to preemptive or other rights to acquire the Securities and no party has the
right to require the

3



--------------------------------------------------------------------------------



 



Company to register securities; there are no outstanding securities convertible
into or exchangeable for, or warrants, rights or options to purchase from the
Company, or obligations of the Company to issue, Common Shares or any other
class of capital stock of the Company (except upon the exercise of the purchase
contracts forming a part of the Company’s equity security units and as set forth
in the Form 10-K under the captions “Related Party Transactions—Transactions
with St. Paul and Its Subsidiaries” and “Related Party Transactions—Transactions
with RenaissanceRe and Its Subsidiaries,” and in the Offering Circular under the
caption “Description of Our Share Capital”); there are no restrictions on
subsequent transfers of the Securities or the Guarantees under the laws of
Bermuda or the United States (other than, pursuant to the securities laws of the
United States or any state securities or Blue Sky laws, by affiliates of the
Company and other than as described in the Offering Circular under the caption
“Description of Our Share Capital”);

     (f) The Securities have been duly authorized by Platinum Finance and, when
the Securities are duly executed, authenticated, issued and delivered and paid
for by the Purchaser as provided herein and in the Indenture, the Securities
will constitute valid and legally binding obligations of Platinum Finance,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles, and
will be in the form contemplated by, and will be entitled to the benefits of,
the Indenture; the Securities will conform in all material respects to the
description thereof contained in the Offering Circular and will be in
substantially the form previously delivered to you;

     (g) The Guarantees have been duly authorized by the Company and, upon the
due execution, authentication, issuance and delivery of the Securities and
payment therefor by the Purchaser, as provided herein and in the Indenture, and
the due endorsement of the Guarantees thereon, such Guarantees will have been
duly executed and delivered and will constitute a valid and binding obligation
of the Company, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, and will be in the form contemplated by, and will be entitled to the
benefits of, the Indenture; and the Guarantees will conform in all material
respects to the description thereof contained in the Offering Circular and will
be in substantially the form previously delivered to you;

     (h) The Indenture has been duly authorized by each of Platinum Finance and
the Company and, when executed and delivered by Platinum Finance, the Company,
and the Trustee, and assuming the Indenture is a valid and legally binding
obligation of the Trustee, enforceable against the Trustee in accordance with
its terms, will constitute a valid and legally binding obligation of the Company
and Platinum Finance, enforceable against the Company and Platinum Finance in
accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles; and the
Indenture will conform in all material respects to the description thereof in
the Offering Circular and will be in substantially the form previously delivery
to you;

     (i) None of the transactions contemplated by this Agreement and the 2005
Registration Rights Agreement (including, without limitation, the Guarantees and
the use of the proceeds from the sale of the Securities) will violate or result
in a violation of Section 7 of

4



--------------------------------------------------------------------------------



 



the Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U, and X of the Board of Governors of the Federal
Reserve System;

     (j) Prior to the date hereof, neither the Company, Platinum Finance, nor
any of their respective affiliates has taken any action which is designed to or
which has constituted or which might have been expected to cause or result in,
under the Exchange Act or otherwise, the stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Securities or facilitate the sale or resale of the Securities and the
Guarantees;

     (k) The issue and sale of the Securities and the Guarantees, the issuance
and delivery of the Exchange Securities and the compliance by Platinum Finance
and the Company with all of the provisions of the Securities, the Exchange
Securities (as defined in Section 5(d) hereof), the Guarantees, the Indenture,
this Agreement, the Exchange and Registration Rights Agreement to be dated as of
May 26, 2005 (the “2005 Registration Rights Agreement”), among Platinum Finance,
the Company and the Purchaser, and the Jurisdiction Agreement, dated as of the
date hereof (the “Jurisdiction Agreement”), among Platinum Finance, the Company
and the Purchaser, and the consummation of the transactions herein and therein
contemplated will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or give rise to a
right of termination under (i) the memorandum of association or bye-laws or
other organizational document of the Company or any of its subsidiaries,
(ii) any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
properties or assets of the Company or any of its subsidiaries is subject, or
(iii) any statute or any order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Company or any of its subsidiaries
or any of their properties, other than, in the case of clause (ii) or (iii),
such conflicts, breaches, violations, defaults and termination rights which
(A) would not, individually or in the aggregate, have a material adverse effect
on the consolidated financial position, shareholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole, (B) affect the
due authorization and enforceability in accordance with their terms of the
Securities, or (C) would not adversely affect the consummation of the
transactions contemplated hereunder;

     (l) Neither the Company nor any of its subsidiaries is in violation of its
memorandum of association or bye-laws or other organizational documents or in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound;

     (m) Each of the Company and Platinum Finance has all requisite corporate
power and authority to enter into this Agreement, the 2005 Registration Rights
Agreement, the Jurisdiction Agreement and the Indenture; and each of this
Agreement and the Jurisdiction Agreement has been duly authorized, executed and
delivered by the Company and Platinum Finance;

     (n) The 2005 Registration Rights Agreement has been duly authorized, and
when executed and delivered by the Company, Platinum Finance and the Purchaser,
the 2005

5



--------------------------------------------------------------------------------



 



Registration Rights Agreement will constitute a valid and legally binding
obligation of the Company and Platinum Finance, enforceable in accordance with
its terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting creditors
rights and to general equity principles; provided, however, that no
representation or warranty with respect to enforceability is made with respect
to the indemnity provisions in the 2005 Registration Rights Agreement;

     (o) The Exchange Securities have been duly authorized by the Company and
Platinum Finance and, when duly executed, authenticated, issued and delivered in
accordance with the Indenture and the 2005 Registration Rights Agreement, the
Exchange Securities will constitute valid and legally binding obligations of
Platinum Finance and the Company, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, and will be in the form contemplated by, and
will be entitled to the benefits of, the Indenture; the Exchange Securities will
conform in all material respects to the description thereof contained in the
Offering Circular and will be in substantially the form previously delivered to
you;

     (p) The statements set forth in the Offering Circular under the captions
“Business—Our Business—Regulation,” “Description of Notes,” “Description of Our
Share Capital,” “Material U.S. Federal Income Tax Considerations,” “ERISA
Considerations,” and “Underwriting,” and in the Form 10-K under the caption
“Related Party Transactions,” insofar as they purport to describe the provisions
of the laws and documents referred to therein, are true and complete in all
material respects;

     (q) Other than as set forth in the Offering Circular under the caption
“Business—Legal Proceedings”, there are no legal or governmental proceedings
pending to which the Company or any of its subsidiaries is a party or of which
any property of the Company or any of its subsidiaries is the subject which, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a material adverse effect on the
consolidated financial position, shareholders’ equity or results of operations
of the Company and its subsidiaries, taken as a whole; and, to the best of the
Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others;

     (r) Each description of a contract, document or other agreement in the
Offering Circular accurately reflects in all material respects the terms of the
underlying contract, document or other agreement; each contract, document or
other agreement set forth on Schedule I hereto (such listed contracts, documents
and other agreements, collectively, the “Filed Agreements”) to which the Company
or a subsidiary of the Company is a party is in full force and effect and is
valid and enforceable by and against the Company or such subsidiary, as the case
may be, in accordance with its terms, except that (i) such enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium, or other laws now
or hereafter in effect affecting creditors’ rights generally, (ii) the
enforceability thereof is subject to the general principles of equity (whether
such enforceability is considered in a proceeding in equity or at law) and
(iii) no representation or warranty is made with respect to the enforceability
of indemnification and contribution provisions relating to violations under the
Act contained in the Formation and Separation Agreement (as defined in
Schedule I hereto), the

6



--------------------------------------------------------------------------------



 



Registration Rights Agreement (as defined in Schedule I hereto), and the
Transfer Restrictions and Registration Rights Agreement (as defined in
Schedule I hereto); neither the Company nor any of its subsidiaries, if a
subsidiary is a party, nor to the Company’s knowledge, any other party is in
default in the observance or performance of any term or obligation to be
performed by it under any Filed Agreement, and no event has occurred which with
notice or lapse of time or both would constitute such a default;

     (s) Except as described in the Offering Circular, no consent, approval,
authorization, registration or qualification of or with any governmental agency
or body or any court is required to be obtained or made by the Company or any of
its subsidiaries for the sale of the Securities and the Guarantees, the issuance
and delivery of the Exchange Securities, and the consummation of the
transactions contemplated by this Agreement, the 2005 Registration Rights
Agreement, the Jurisdiction Agreement and the Indenture, except (i) such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities, Blue Sky or insurance securities laws in
connection with the purchase and distribution of the Securities and the
Guarantees by the Purchaser, (ii) such consents, approvals, authorizations,
registrations or qualifications as may be required and have been obtained from
the Bermuda Monetary Authority, (iii) the filing of a registration statement by
Platinum Finance and the Company with the Commission pursuant to the Act,
(iv) such consents, approvals, authorizations, registrations or qualifications
that may be required under the Trust Indenture Act, and (v) such consents,
approvals, authorizations, registrations or qualifications the failure of which
to obtain or make would not, individually or in the aggregate have a material
adverse effect on the consolidated financial position, shareholders’ equity or
results of operations of the Company and its subsidiaries, taken as a whole, or
affect the due authorization and enforceability in accordance with their terms
of the Securities or the Exchange Securities (and in each case, the Guarantees);

     (t) When the Securities and the Guarantees are issued, executed and
delivered pursuant to this Agreement, neither the Securities nor the Guarantees
will be of the same class (within the meaning of Rule 144A under the Act) as
securities which are listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system;

     (u) The Company is subject to Section 13 of the Exchange Act;

     (v) Neither the Company nor Platinum Finance is, or after giving effect to
the offering and sale of the Securities, will be an “investment company”, as
such term is defined in the United States Investment Company Act of 1940, as
amended (the “Investment Company Act”);

     (w) Except as described in the Offering Circular, each of the Company and
its subsidiaries is duly licensed as an insurance holding company or as an
insurer or reinsurer, as the case may be, under the insurance laws (including
laws that relate to companies that control insurance companies) and the rules,
regulations and interpretations of the insurance regulatory authorities
thereunder (collectively, “Insurance Laws”), of each jurisdiction in which the
conduct of its business as described in the Offering Circular requires such
licensing, except for such jurisdictions in which the failure of the Company and
its subsidiaries to be so licensed would not, individually or in the aggregate,
have a material adverse effect on the

7



--------------------------------------------------------------------------------



 



consolidated financial position, shareholder’s equity or results of operations
of the Company and its subsidiaries, taken as a whole; each of the Company and
its subsidiaries has made all required filings under applicable holding company
statutes or other Insurance Laws in each jurisdiction where such filings are
required, except for such jurisdictions in which the failure to make such
filings would not, individually or in the aggregate, have a material adverse
effect on the consolidated financial position, shareholder’s equity or results
of operations of the Company and its subsidiaries, taken as a whole; except as
described in the Offering Circular, each of the Company and its subsidiaries has
all other necessary authorizations, approvals, orders, consents, certificates,
permits, registrations and qualifications of and from all insurance regulatory
authorities necessary to conduct their respective businesses as described in the
Offering Circular and all of the foregoing are in full force and effect, except
where the failure to have such authorizations, approvals, orders, consents,
certificates, permits, registrations or qualifications or their failure to be in
full force and effect would not, individually or in the aggregate, have a
material adverse effect on the consolidated financial position, shareholder’s
equity or results of operations of the Company and its subsidiaries, taken as a
whole; none of the Company or any of its subsidiaries has received any
notification from any insurance regulatory authority or other governmental
authority in the United States, Bermuda, Ireland, the United Kingdom or
elsewhere to the effect that any additional authorization, approval, order,
consent, certificate, permit, registration or qualification is needed to be
obtained by either the Company or any of its subsidiaries; and no insurance
regulatory authority has issued any order or decree impairing, restricting or
prohibiting the payment of dividends by the Company or any of its subsidiaries;

     (x) The Company and its subsidiaries own or possess or are licensed to use,
or will be able to acquire on reasonable terms, all material patents, patent
rights, licenses, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, services marks and trade names that are
necessary for the Company and its subsidiaries to conduct the business of
reinsurance in the manner and to the extent described in the Offering Circular,
and none of the Company or any of its subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing, except for those which, if determined adversely to the Company
or any of its subsidiaries, would not have a material adverse effect on the
consolidated financial position, shareholder’s equity or results of operations
of the Company and its subsidiaries, taken as a whole;

     (y) Each of the Company and its subsidiaries has filed all statutory
financial returns, reports, documents and other information required to be filed
pursuant to the applicable Insurance Laws of the United States and the various
states thereof, Bermuda, Ireland, the United Kingdom and each other jurisdiction
applicable thereto, and has duly paid all taxes (including franchise taxes and
similar fees) it is required to have paid under the applicable Insurance Laws of
the United States and the various states thereof, Bermuda, Ireland, the United
Kingdom and each other jurisdiction applicable thereto, except where the
failure, individually or in the aggregate, to file such return, report, document
or information or to pay such taxes would not have a material adverse effect on
the consolidated financial position, shareholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole; and each of
the Company and its subsidiaries maintains its books and records in accordance
with, and is otherwise in compliance with, the applicable Insurance Laws of the
United States and the various states thereof, Bermuda, Ireland, the United
Kingdom and each

8



--------------------------------------------------------------------------------



 



other jurisdiction applicable thereto, except where the failure to so maintain
its books and records or be in compliance would not individually or in the
aggregate have a material adverse effect on the consolidated financial position,
shareholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole;

     (z) Any tax returns required to be filed by the Company or any of its
subsidiaries in any jurisdiction have been filed, except where the failure to
file such returns would not individually or in the aggregate have a material
adverse effect on the consolidated financial position, shareholders’ equity or
results of operations of the Company and its subsidiaries, taken as a whole, and
any material taxes, including any withholding taxes, excise taxes, penalties and
interest, assessments and fees and other charges due or claimed to be due from
such entities have been paid, other than any of those being contested in good
faith and for which adequate reserves have been provided or any of those
currently payable without penalty or interest;

     (aa) The Company and its subsidiaries have not taken, and have no plan or
intention to take, directly or indirectly, any action that would or would be
reasonably expected to cause or result in the Company and/or any Non-U.S.
Subsidiary being treated as engaged in a trade or business within the United
States for purposes of the Internal Revenue Code of 1986, as amended;

     (bb) No stamp or other issuance or transfer taxes or duties and no capital
gains, income, withholding or other taxes are payable by or on behalf of the
Purchaser to Bermuda or any political subdivision or taxing authority thereof or
therein in connection with the issuance, sale and delivery by Platinum Finance
of the Securities and by the Company of the Guarantees to or for the account of
the Purchaser, in each case in the manner contemplated by this Agreement to the
Purchaser, the sale and delivery outside Bermuda by the Purchaser of the
Securities (and the Guarantees) to the initial purchasers thereof or the
issuance and delivery of the Exchange Securities (and the Guarantees) in the
manner contemplated by the 2005 Registration Rights Agreement; and no
registration, documentary, recording, transfer or other similar tax, fee or
charge by any Bermuda government authority is payable in connection with the
execution, delivery, filing, registration or performance of this Agreement or
the 2005 Registration Rights Agreement;

     (cc) There are no currency exchange control laws, in each case of Bermuda,
the United Kingdom or Ireland (or any political subdivision or taxing authority
thereof), that would be applicable to the payment of interest on the Securities
or the Exchange Securities by Platinum Finance or the Guarantees by the Company
or the Company (other than as may apply to residents of Bermuda for Bermuda
exchange control purposes). The Company and Platinum Bermuda are “exempted
companies” under Bermuda law and have not (i) acquired and do not hold any land
in Bermuda, other than that held by way of lease or tenancy for terms of not
more than 21 years, without the express authorization of the Bermuda
legislature, (ii) taken mortgages on land in Bermuda to secure an amount in
excess of $50,000, without the consent of the Bermuda Minister of Finance,
(iii) acquired any bonds or debentures secured by any land in Bermuda (other
than certain types of Bermuda government securities), or (iv) conducted their
business in a manner that is prohibited for “exempted companies” under Bermuda
law. Neither the Company nor Platinum Bermuda has received notification from the
Bermuda Monetary Authority or any other Bermuda governmental authority of
proceedings relating to the modification or revocation of its

9



--------------------------------------------------------------------------------



 



designation as nonresident for exchange control purposes or its status as an
“exempted company”;

     (dd) Under the Jurisdiction Agreement, each of the Company and Platinum
Finance has validly and irrevocably submitted to the non-exclusive jurisdiction
of any United States Federal or State court in the Borough of Manhattan, the
City of New York, or the State of New York (a “New York Court”) with respect to
suits, actions or proceedings brought by the Purchaser or by any person who
controls the Purchaser within the meaning of either Section 15 of the Act or
Section 20 of the Exchange Act against the Company or Platinum Finance arising
out of or in connection with violations of United States federal securities laws
relating to offers and sales of the Securities (and the Guarantees), and has
validly and irrevocably waived, to the fullest extent permitted by law, any
objections that it may now or hereafter have to the laying of venue of any such
suit, action or proceeding brought in any New York Court based on or arising
under this Agreement or any claims that any such suit, action or proceeding
brought in any New York Court has been brought in an inconvenient forum; and,
under the Jurisdiction Agreement, each of the Company and Platinum Finance has
duly and irrevocably appointed CT Corporation System as its agent to receive
service of process with respect to actions arising out of or in connection with
any such suit, action or proceeding, and service of process on CT Corporation
System effected in the manner set forth in the Jurisdiction Agreement will be
effective under the laws of Bermuda to confer personal jurisdiction over the
Company;

     (ee) The financial statements included or incorporated by reference in the
Offering Circular, together with the related schedules and notes, present fairly
in all material respects the financial position of the Company and its
subsidiaries on a consolidated basis as of the dates indicated and the results
of operations, stockholders’ equity and cash flows of the Company and its
subsidiaries on a combined basis for the periods indicated; such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved; the financial statement schedules, if any,
included or incorporated by reference in the Offering Circular present fairly in
all material respects the information required to be stated therein; the
selected financial data included or incorporated by reference in the Offering
Circular present fairly in all material respects the information shown therein
and have been compiled on a basis consistent in all material respects with that
of the audited financial statements included or incorporated by reference in the
Offering Circular, as the case may be;

     (ff) The combined statements of underwriting results and identifiable
underwriting cash flows of the Reinsurance Underwriting Segment of the St. Paul
Travelers Companies, Inc. (“Predecessor”) incorporated by reference in the
Offering Circular (i) present fairly in all material respects the underwriting
results and identifiable underwriting cash flows of Predecessor for the period
from January 1, 2002 through November 1, 2002; (ii) comply as to form in all
material respects with the applicable accounting requirements of the Act; and
(iii) have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved (except as otherwise noted therein);

     (gg) The selected financial information with respect to the results of
operations of Predecessor for the period ended November 1, 2002 and for each of
the years ended

10



--------------------------------------------------------------------------------



 



December 31, 2001 and 2000 included in the Offering Circular (i) present fairly
in all material respects the financial position and results of operations of
Predecessor for the period ended November 1, 2002 and for each of the years
ended December 31, 2001 and 2000; and (ii) have been prepared in conformity with
GAAP applied on a consistent basis throughout the period involved (except as
otherwise noted therein);

     (hh) KPMG, LLP, who have certified certain financial statements of
Predecessor and the Company and its subsidiaries, and have audited the Company’s
internal control over financial reporting and management’s assessment thereof,
are independent public accountants as required by the Act and the rules and
regulations of the Commission thereunder;

     (ii) No relationship, direct or indirect, exists between or among any of
the Company, Platinum Finance or, to the knowledge of the Company, any of their
respective affiliates (as such term is defined in Rule 405 under the Act) on the
one hand, and any former or current director, officer, stockholder, broker,
customer or supplier of any of them, on the other hand, which is required by the
Act or the Exchange Act or the rules and regulations thereunder to be described
in the Form 10-K which is not so described or is not described as required;

     (jj) The Company and its consolidated subsidiaries maintain a system of
internal control over financial reporting (as such term is defined in
Rule 13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and that is sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s authorization; (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; (v) material
information relating to the Company and its consolidated subsidiaries is
promptly made known to the officers responsible for establishing and maintaining
the system of internal accounting controls; and (vi) any significant
deficiencies or weaknesses in the design or operation of internal accounting
controls which could adversely affect the Company’s ability to record, process,
summarize and report financial data, and any fraud whether or not material that
involves management or other employees who have a significant role in internal
controls, are adequately and promptly disclosed to the Company’s independent
auditors and the audit committee of the Company’s board of directors; the
Company’s internal control over financial reporting is effective in all material
respects and the Company is not aware of any material weaknesses in its internal
control over financial reporting;

     (kk) The Company and its consolidated subsidiaries employ disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) of the
Exchange Act) that comply in all material respects with the requirements of the
Exchange Act; such disclosure controls and procedures are designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
and is accumulated and communicated to the Company’s management, including its
principal executive officer or officers and principal financial officer or
officers, as appropriate

11



--------------------------------------------------------------------------------



 



to allow timely decisions regarding disclosure; such disclosure controls and
procedures are effective to provide reasonable assurance that information
required to be disclosed by the Company in reports filed or submitted by the
Company under the Exchange Act is recorded, processed, summarized and timely
reported as specified in the Commission’s rules and forms;

     (ll) There are no transactions, arrangements and other relationships
between and/or among the Company, Platinum Finance, and/or, to the knowledge of
the Company, any of their respective affiliates and any unconsolidated entity,
including, but not limited to, any structural finance, special purpose or
limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Form 10-K which have not been described as required;

     (mm) Neither the Company, Platinum Finance, nor any person acting on its or
their behalf has offered or sold the Securities or the Guarantees by means of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Act or, with respect to Securities or the Guarantees sold
outside the United States to non-U.S. persons (as defined in Rule 902 under the
Act), by means of any directed selling efforts within the meaning of Rule 902
under the Securities Act and the Company, Platinum Finance, any of their
respective affiliates and any person acting on their behalf has complied with
and will implement the “offering restriction” within the meaning of such
Rule 902; provided that no representation is made with respect to any action or
inaction of the Purchaser;

     (nn) Within the preceding six months, neither the Company, Platinum Finance
nor any other person acting on behalf of the Company or Platinum Finance has
offered or sold to any person any Securities or the Guarantees, or any
securities of the same or a similar class as the Securities or the Guarantees,
other than Securities or Guarantees offered or sold to the Purchaser hereunder;
provided that no representation is made with respect to any action or inaction
of the Purchaser. The Company and Platinum Finance will take reasonable
precautions designed to insure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the Act)
of any Securities or Guarantees or any substantially similar security issued by
the Company or Platinum Finance, within six months subsequent to the date on
which the distribution of the Securities and the Guarantees has been completed
(as notified to the Company by the Purchaser), is made under restrictions and
other circumstances reasonably designed not to affect the status of the offer
and sale of the Securities and the Guarantees in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act;

     (oo) Since the date of the latest audited financial statements included or
incorporated by reference in the Offering Circular, there has been no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting;

12



--------------------------------------------------------------------------------



 



     (pp) Registration of the Securities (and the Guarantees) under the
Securities Act is not required in connection with the offer, sale, issuance or
delivery of the Securities (and the Guarantees) to the Purchaser or by the
Purchaser in the initial resale thereof in the manner contemplated by this
Agreement and the Offering Circular; and

     (qq) Except as described in the Offering Circular, the Company has no
knowledge of any threatened or pending downgrading of the rating accorded the
Company or any of its subsidiaries’ financial strength or claims-paying ability
by A.M. Best Company, Inc., Standard & Poor’s Ratings Service, a Division of The
McGraw-Hill Companies, Inc., and Moody’s Investors Services, Inc., the only
“nationally recognized statistical rating organizations,” as that term is
defined by the Commission for purposes of Rule 463(g)(2) under the Act which
currently rate the claims-paying ability or one or more of the Company or its
subsidiaries.

     2. Subject to the terms and conditions herein set forth, the Company agrees
to issue and sell to the Purchaser, and the Purchaser agrees to purchase from
the Company, at a purchase price of 98.76% of the principal amount thereof, plus
accrued interest, if any, from May 26, 2005 to the Time of Delivery hereunder,
all of the Securities (and the Guarantees).

     3. Upon the authorization by you of the release of the Securities and the
Guarantees, the Purchaser proposes to offer the Securities (and the Guarantees)
for sale upon the terms and conditions set forth in this Agreement and the
Offering Circular and the Purchaser hereby represents and warrants to, and
agrees with the Company and Platinum Finance that:

     (a) It will offer and sell the Securities only to (i) persons who it
reasonably believes are “qualified institutional buyers” (“QIBs”) within the
meaning of Rule 144A under the Act in transactions meeting the requirements of
Rule 144A or, (ii) upon the terms and conditions set forth in Annex II to this
Agreement;

     (b) It is an Institutional Accredited Investor; and

     (c) It will not offer or sell the Securities (and the Guarantees) by any
form of general solicitation or general advertising, including but not limited
to the methods described in Rule 502(c) under the Act.

     4. (a) The Securities (and the Guarantees) to be purchased by the Purchaser
hereunder will be represented by one or more definitive global Securities which
will be deposited by or on behalf of Platinum Finance with The Depository Trust
Company (“DTC”) or its designated custodian and will be registered in the name
of Cede & Co., as nominee of DTC. The Company and Platinum Finance will deliver
the Securities (and the Guarantees) to and for the account of the Purchaser,
against payment by or on behalf of the Purchaser of the purchase price therefore
by wire transfer in federal same day funds. The Company and Platinum Finance
will cause the certificates representing the Securities (and the Guarantees) to
be made available to the Purchaser for checking at least twenty-four hours prior
to the Time of Delivery (as defined below) at the office of DTC or its
designated custodian. The time and date of such delivery and payment shall be
9:30 a.m., New York City time, on May 26, 2005 or such other time and date as
the Purchaser and the Company may agree upon in writing. Such time and date for
delivery of the Securities (and the Guarantees) is herein called the “Time of
Delivery”.

13



--------------------------------------------------------------------------------



 



     (b) The documents to be delivered at the Time of Delivery by or on behalf
of the parties hereto pursuant to Section 7 hereof, including the cross receipt
for the Securities (and the Guarantees) and any additional documents reasonably
requested by the Purchaser pursuant to Section 7(k) hereof, will be delivered at
the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza,
New York, New York 10004 (the “Closing Location”), at the Time of Delivery. A
meeting will be held at the Closing Location at 2:00 p.m., New York City time,
on the New York Business Day next preceding the Time of Delivery, at which
meeting the final drafts of the documents to be delivered pursuant to the
preceding sentence will be available for review by the parties hereto. For the
purposes of this Section 4, “New York Business Day” shall mean each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in New York are generally authorized or obligated by law or
executive order to close.

     5. Each of the Company and Platinum Finance, jointly and severally, agrees
with the Purchaser:

     (a) To prepare the Offering Circular in a form approved by you; to make no
amendment or any supplement to the Offering Circular which shall be disapproved
by you promptly after reasonable notice thereof; and to furnish you with copies
thereof;

     (b) Promptly from time to time to take such action as you may reasonably
request to qualify the Securities and the Guarantees for offering and sale under
the securities laws of such jurisdictions as you may request and to comply with
such laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities and the Guarantees, provided that in connection therewith neither
the Company nor Platinum Finance shall be required to qualify as a foreign
corporation or to file a general consent to service of process in any
jurisdiction or become subject to taxation in any jurisdiction;

     (c) Prior to 10:00 A.M., New York City time, on the New York Business Day
next succeeding the date of this Agreement and from time to time, to furnish the
Purchaser with written and electronic copies of the Offering Circular and each
amendment or supplement thereto signed by an authorized officer of the Company
with the independent accountants’ report(s) in the Offering Circular, and any
amendment or supplement containing amendments to the financial statements
covered by such report(s), signed by the accountants, in New York City in such
quantities as you may reasonably request, and if, at any time prior to the
expiration of nine months after the date of the Offering Circular, any event
shall have occurred as a result of which the Offering Circular as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Circular is delivered, not misleading, or, if for any other reason it shall be
necessary or desirable during such same period to amend or supplement the
Offering Circular, to notify you and upon your request to prepare and furnish
without charge to the Purchaser and to any dealer in securities as many written
and electronic copies as you may from time to time reasonably request of an
amended Offering Circular or a supplement to the Offering Circular which will
correct such statement or omission or effect such compliance;

     (d) During the period beginning from the date hereof and continuing to and
including the date 30 days after the date of the Offering Circular, not to
offer, sell, contract to sell or otherwise dispose of, except as provided
hereunder, any securities of the Company or Platinum Finance that are
substantially similar to the Securities (and the Guarantees), including but not
limited to any

14



--------------------------------------------------------------------------------



 



securities that are convertible into or exchangeable for, or that represent the
right to receive, any such substantially similar securities, or to file any
registration statement with the Commission under the Act relating to any such
securities (other than a registration statement on Form S-4 providing for the
registration of the debt securities and guarantees of Platinum Finance and the
Company, respectively, with terms identical to the Securities (and the
Guarantees) (the “Exchange Securities”), and the exchange of the Securities (and
the Guarantees) for the Exchange Securities, all in a manner which will permit
persons who acquire the Exchange Securities to resell the Exchange Securities
pursuant to the Act), without prior written consent of the Purchaser;

     (e) Not to be or become, at any time prior to the expiration of three years
after the Time of Delivery, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under Section 8 of the Investment Company Act;

     (f) At any time when the Company is not subject to Section 13 or 15(d) of
the Exchange Act, for the benefit of holders from time to time of Securities and
the Guarantees, to furnish at its expense, upon request, to holders of
Securities and the Guarantees and prospective purchasers of securities
information (the “Additional Issuer Information”) satisfying the requirements of
subsection (d)(4)(i) of Rule 144A under the Act;

     (g) If requested by you, to use its best efforts to cause the Securities
and the Guarantees to be eligible for the PORTAL trading system of the National
Association of Securities Dealers, Inc.;

     (h) If not otherwise available on the Commission’s Electronic Data
Gathering, Analysis and Retrieval System or similar system, during a period of
five years from the date of the Offering Circular, to furnish to the holders of
the Securities and the Guarantees as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, shareholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as
practicable after the end of each of the first three quarters of each fiscal
year (beginning with the fiscal quarter ending after the date of the Offering
Circular), consolidated summary financial information of the Company and its
subsidiaries for such quarter in reasonable detail, provided, however, that if
the Company is subject to the reporting requirements of the Exchange Act, the
Company shall not be required to provide such information prior to the time such
information is filed with the Commission;

     (i) If not otherwise available on the Commission’s Electronic Data
Gathering, Analysis and Retrieval System or similar system, during a period of
five years from the date of the Offering Circular, to furnish to you copies of
all reports or other communications (financial or other) furnished to
shareholders of the Company, and to deliver to you (i) as soon as they are
available, copies of any reports and financial statements furnished to or filed
with the Commission or any securities exchange on which the Securities or any
class of securities of the Company is listed; and (ii) such additional
information concerning the business and financial condition of the Company as
you may from time to time reasonably request (such financial statements to be on
a consolidated basis to the extent the accounts of the Company and its
subsidiaries are consolidated in reports furnished to its shareholders generally
or to the Commission), provided, however, that, if the Company is subject to the
reporting requirements of the Exchange Act, the Company shall not be required to
provide such information prior to the time such information is filed with the
Commission;

15



--------------------------------------------------------------------------------



 



     (j) During the period of three years after the Time of Delivery, the
Company and Platinum Finance will not, and will not permit any of their
respective “affiliates” (as defined in Rule 144 under the Act) to, resell any of
the Securities or the Guarantees which constitute “restricted securities” under
Rule 144 that have been reacquired by any of them; and

     (k) To use the net proceeds received by it from the sale of the Securities
and the Guarantees pursuant to this Agreement in the manner specified in the
Offering Circular under the caption “Use of Proceeds.”

     6. Each of the Company and Platinum Finance, without duplication, covenants
and agrees with the Purchaser that the Company and Platinum Finance will pay or
cause to be paid the following: (i) the fees, disbursements and expenses of the
Company’s and Platinum Finance’s counsel and accountants in connection with the
issue of the Securities and the Guarantees and all other expenses in connection
with the preparation, printing and filing of the Preliminary Offering Circular
and the Offering Circular and any amendments and supplements thereto and the
mailing and delivering of copies thereof to the Purchaser and dealers; (ii) the
cost of printing or producing this Agreement, the Jurisdiction Agreement, the
2005 Registration Rights Agreement, the Indenture, the Blue Sky Memorandum,
closing documents (including any compilations thereof) and any other documents
in connection with the offering, purchase, sale and delivery of the Securities
and the Guarantees; (iii) all expenses in connection with the qualification of
the Securities and the Guarantees for offering and sale under state securities
laws as provided in Section 5(b) hereof, including the reasonable fees and
disbursements of counsel for the Purchaser in connection with such qualification
and in connection with the Blue Sky survey; (iv) any fees charged by securities
rating services for rating the Securities; (v) the reasonable fees and expenses
of the Trustee and any agent of the Trustee and the reasonable fees and
disbursements of its counsel in connection with the Indenture, the Securities
and the Guarantee; (vi) the cost of preparing the Securities and the Guarantees;
(vii) the cost and charges of any transfer agent or registrar; and (viii) any
cost incurred in connection with the designation of the Securities for trading
in PORTAL; and (ix) all other costs and expenses incident to the performance of
its obligations hereunder which are not otherwise specifically provided for in
this Section. It is understood, however, that, except as provided in this
Section, and Sections 8 and 10 hereof, the Purchaser will pay all of their own
costs and expenses, including the fees of their counsel, transfer taxes on
resale of any of the Securities (and the Guarantees) by them, and any
advertising expenses connected with any offers they may make.

     7. The obligations of the Purchaser hereunder shall be subject, in its
discretion, to the condition that all representations and warranties and other
statements of the Company and Platinum Finance herein are, at and as of the Time
of Delivery, true and correct, the condition that each of the Company and
Platinum Finance shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:

     (a) Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the
Purchaser, shall have furnished to you such written opinion or opinions, dated
the Time of Delivery in a form or forms acceptable to you, and such counsel
shall have received such papers and information as they may reasonably request
to enable them to render such opinion or opinions;

     (b) Dewey Ballantine LLP, counsel for the Company and Platinum Finance,
shall have furnished to you their written opinion or opinions (a draft of such
opinion or opinions are attached as

16



--------------------------------------------------------------------------------



 



Annex II(a) hereto), dated the Time of Delivery, in form and substance
satisfactory to you, to the effect that:

     (i) Assuming each of this Agreement, the Jurisdiction Agreement, the 2005
Registration Rights Agreement and the Indenture has been duly authorized,
executed and delivered by the Company under Bermuda law, each of this Agreement,
the Jurisdiction Agreement, the 2005 Registration Rights Agreement and the
Indenture has been duly delivered by the Company under New York law, and each of
the 2005 Registration Rights Agreement, when executed and delivered by the
Purchaser (and assuming it is binding on the Purchaser), and the Indenture, when
executed and delivered by the Trustee (and assuming it is binding on the
Trustee), constitutes a valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (other than the indemnities provided for in the
2005 Registration Rights Agreement, as to which no opinion need be expressed).

     (ii) Each of this Agreement, the Jurisdiction Agreement, the 2005
Registration Rights Agreement and the Indenture has been duly authorized,
executed and delivered by Platinum Finance, and each of the 2005 Registration
Rights Agreement, when executed and delivered by the Purchaser (and assuming it
is binding on the Purchaser), and the Indenture, when executed and delivered by
the Trustee (and assuming it is binding on the Trustee), constitutes a valid and
legally binding obligation of Platinum Finance, enforceable against Platinum
Finance in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles (other than the indemnities provided for in the 2005 Registration
Rights Agreement, as to which no opinion need be expressed).

     (iii) The Securities have been duly executed by Platinum Finance, and, when
authenticated by the Trustee in accordance with the Indenture and delivered to
the Purchaser against payment therefor in accordance with the terms of this
Agreement, the Securities will have been duly delivered by Platinum Finance,
will be in the form contemplated by the Indenture, will be entitled to the
benefits of the Indenture and will constitute valid and binding obligations of
Platinum Finance enforceable against Platinum Finance in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, and will conform in all
material respects to the description thereof in the Offering Circular under the
caption “Description of Notes.”

     (iv) The Exchange Securities have been duly authorized by Platinum Finance,
and, when authenticated by the Trustee in accordance with the Indenture and the
Series B Supplemental Indenture and delivered in accordance with the 2005
Registration Rights Agreement, the Exchange Securities will have been duly
delivered by Platinum Finance, will be in the form contemplated by the Indenture
and the Series B Supplemental Indenture, will be entitled to the benefits of the
Indenture and the Series B Supplemental Indenture and will

17



--------------------------------------------------------------------------------



 



constitute valid and binding obligations of Platinum Finance enforceable against
Platinum Finance in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles, and will conform in all material respects to the description
thereof in the Offering Circular under the caption “Description of Notes.”

     (v) Assuming the Guarantees endorsed on the Securities have been duly
authorized by the Company under Bermuda law and assuming the payment therefor in
accordance with the terms of this Agreement, the Guarantees constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, and are in the
form contemplated by, and entitled to the benefits of, the Indenture.

     (vi) It is not necessary in connection with the offer and sale of the
Securities (and the Guarantees) to the Purchaser under the Purchase Agreement or
in connection with the initial resale of such Securities (and the Guarantees) by
the Purchaser in accordance with the Purchase Agreement and the Offering
Circular to register under the Act such Securities (and the Guarantees).

     (vii) Based solely on such counsel’s review of the Certificate of Good
Standing of Platinum US certified by the Secretary of State of the State of
Maryland, dated such date as stated in such counsel’s opinion (with a telephonic
confirmation dated the date of such counsel’s opinion), Platinum US has been
duly incorporated and is an existing corporation in good standing under the laws
of the State of Maryland, with corporate power and authority to conduct its
business as described in the Offering Circular.

     (viii) Platinum Finance has been duly incorporated and is an existing
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to conduct its business as described in the
Offering Circular; all of the outstanding shares of Platinum Finance’s common
stock have been duly authorized and validly issued and are fully paid and
non-assessable and are registered in the name of Platinum Ireland.

     (ix) To such counsel’s knowledge, the only agreements in which the Company
or Platinum Finance have agreed to register any securities are the 2005
Registration Rights Agreement, the Registration Rights Agreement (as defined in
Schedule I hereto) and the Transfer Restrictions, Registration Rights and
Standstill Agreement (as defined in Schedule I hereto).

     (x) Assuming that each of the Filed Agreements that is governed by New York
law and to which the Company is a party has been duly authorized, executed and
delivered by the Company under Bermuda law and is binding on the other party or
parties thereto, each of such agreements has been duly delivered by the Company
under New York law and constitutes a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (other than the indemnities provided for in the

18



--------------------------------------------------------------------------------



 



Registration Rights Agreement and the Transfer Restrictions, Registration Rights
and Standstill Agreement, as to which no opinion is expressed).

     (xi) Assuming that each of the Filed Agreements that is governed by New
York law and to which Platinum US is a party has been duly authorized, executed
and delivered by Platinum US under Maryland law and is binding on the other
party or parties thereto, each of such Filed Agreements constitutes a valid and
legally binding obligation of Platinum US enforceable against Platinum US in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, except that
such counsel need not express any opinion as to the enforceability of any
leases, sub-leases or assignments of leases or other agreements relating to real
property constituting a Filed Agreement.

     (xii) Assuming that each of the Filed Agreements that is governed by New
York law to which Platinum Finance is a party is binding on the other party or
parties thereto, each of such Filed Agreements has been duly authorized,
executed and delivered by Platinum Finance and constitutes a valid and legally
binding obligation of Platinum Finance enforceable against Platinum Finance in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, except that
such counsel need not express any opinion as to the enforceability of any
leases, sub-leases or assignments of leases or other agreements relating to real
property constituting a Filed Agreement.

     (xiii) No consent, approval, authorization or order of, or qualification
with, any United States Federal or New York State governmental body or agency is
required for the issuance and sale of the Securities (and the Guarantees), the
issuance and delivery of the Exchange Securities or the consummation by the
Company and Platinum Finance of the transactions contemplated by this Agreement,
the Jurisdiction Agreement, the 2005 Registration Rights Agreement or the
Indenture, except (A) such as may be required by the securities or Blue Sky laws
of the State of New York, and (B) with respect to the Exchange Securities, the
effectiveness of a registration statement to be filed by the Company and
Platinum Finance with the Commission pursuant to the Act and pursuant to the
2005 Registration Rights Agreement and (C) with respect to the Exchange
Securities, pursuant to the Trust Indenture Act.

     (xiv) The issuance and sale by Platinum Finance of the Securities (and by
the Company of the Guarantees), the issuance and delivery of the Exchange
Securities pursuant to and in the manner contemplated by this Agreement and the
2005 Registration Rights Agreement and the performance by the Company and
Platinum Finance of their respective obligations under this Agreement, the
Jurisdiction Agreement, the 2005 Registration Rights Agreement and the Indenture
will not (i) result in a default under or a breach of any of the Filed
Agreements that is governed by New York law and to which the Company or any
subsidiary is a party, except any such default or breaches as (A) would not
individually or in the aggregate have a material adverse effect on the
consolidated financial position, shareholders’ equity or results of operations
of the Company and its subsidiaries, taken as a

19



--------------------------------------------------------------------------------



 



whole, (B) would not affect the due authorization and enforceability in
accordance with their terms of the Securities (and the Guarantees) or the
Exchange Securities; or (C) would not adversely affect the consummation of the
transactions contemplated by this Agreement, the 2005 Registration Rights
Agreement and the Indenture, or (ii) violate any Federal law of the United
States or law of the State of New York applicable to the Company or Platinum
Finance; provided, however, that for purposes of this paragraph (xiv), such
counsel need not express any opinion with respect to Federal or state securities
laws, other antifraud laws or fraudulent transfer laws; and provided, further,
that insofar as performance by the Company and Platinum Finance of their
respective obligations under such agreements is concerned, such counsel need not
express any opinion as to bankruptcy, insolvency, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
or general equity principles.

     (xv) Assuming that the Jurisdiction Agreement has been duly authorized,
executed and delivered by the Company under Bermuda law and is binding on the
other party or parties thereto and assuming that the Jurisdiction Agreement is
not terminated, amended or modified in any way, under the laws of the State of
New York relating to submission to jurisdiction, pursuant to the Jurisdiction
Agreement, (A) each of the Company and Platinum Finance has validly and
irrevocably submitted to the non-exclusive jurisdiction of any New York Court
with respect to any legal suit, action or proceeding against the Company or
Platinum Finance brought by the Purchaser or by any Control Person (as defined
in the Jurisdiction Agreement) arising out of or based on the Purchase
Agreement, the 2005 Registration Rights Agreement or the transactions
contemplated thereby, and has validly and irrevocably waived, to the fullest
extent that it may effectively do so, any objection to the venue of such suit,
action or proceeding in any such court, and (B) each of the Company and Platinum
Finance has validly appointed CT Corporation System as its authorized agent for
the purpose and to the extent described in the Jurisdiction Agreement, and
service of process effected on such agent in the manner set forth therein will
be effective to confer valid personal jurisdiction over the Company and Platinum
Finance with respect to such suit, action or proceeding, assuming, in each of
clauses (A) and (B), (1) the validity of such actions under Bermuda law and
(2) the due authorization, execution and delivery of the Jurisdiction Agreement
by the Purchaser.

     (xvi) Neither the Company nor Platinum Finance is required to register as
an “investment company” under the Investment Company Act and the rules and
regulations promulgated thereunder.

     (xvii) The statements set forth in the Form 10-K under the caption “Related
Party Transactions,” and in the Offering Circular under the captions
“Description of Notes,” “Material U.S. Federal Income Tax Considerations—U.S.
Federal Income Tax Consequences to U.S. Holders,” “Material U.S. Federal Income
Tax Considerations—U.S. Federal Income Tax Consequences to Non-U.S. Holders,”
“ERISA Considerations,” and “Underwriting” insofar as they purport to describe
the provisions of the New York and Federal laws and documents referred to
therein, are true and complete in all material respects.

20



--------------------------------------------------------------------------------



 



     Such counsel shall also furnish to you its written opinion that each of the
documents incorporated by reference in the Offering Circular which were filed
under the Exchange Act, as of their respective dates (in each case, other than
the financial statements and related notes and schedules and other financial
information therein, as to which such counsel need express no opinion), appeared
on their face to be appropriately responsive in all material respects to the
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. Further, nothing came to such counsel’s attention in the
course of its review that has caused such counsel to believe that the Offering
Circular, as of its date, and the documents incorporated therein by reference
which were filed under the Exchange Act, as of their respective dates (in each
case, other than the financial statements and related notes and schedules and
other financial information therein, as to which such counsel need express no
opinion) contained any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Also,
nothing has come to such counsel’s attention that has caused such counsel to
believe that, as of the date and time of delivery of such counsel’s written
opinion, the Offering Circular (other than the financial statements and related
notes and schedules and other financial information therein, as to which such
counsel need express no opinion), contained any untrue statement of a material
fact or omitted to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Such counsel shall state that they do not assume any
responsibility for the accuracy or completeness of the statements contained in
the Offering Circular, or in any of the documents incorporated by reference in
the Offering Circular or in any further amendment or supplement thereto which
were filed under the Exchange Act, except for those made under the caption
“Related Party Transactions” in the Form 10-K and under the captions
“Description of Notes,” “Material U.S. Federal Income Tax Considerations—U.S.
Federal Income Tax Consequences to U.S. Holders,” “Material U.S. Federal Income
Tax Considerations—U.S. Federal Income Tax Consequences to Non-U.S. Holders,”
“ERISA Considerations” and “Underwriting” in the Offering Circular insofar as
they relate to provisions of documents or of United States Federal tax law
therein described.

     Such counsel may state that its opinions are solely for the benefit of the
Purchaser and may not be relied upon by any other person.

     (c) Conyers, Dill & Pearman, outside Bermuda counsel for the Company, shall
have furnished to you their written opinion (a draft of such opinion is attached
as Annex II(b) hereto), dated the Time of Delivery, in form and substance
satisfactory to you, to the effect that:

     (i) Each of the Company and Platinum Bermuda is a limited liability company
duly incorporated and existing under the laws of Bermuda in good standing (“good
standing” meaning solely that it has not failed to make any filing with any
Bermuda governmental authority or to pay any Bermuda government fee or tax which
would make it liable to be struck off the Register of Companies and thereby
cease to exist under the laws of Bermuda).

21



--------------------------------------------------------------------------------



 



     (ii) Each of the Company and Platinum Bermuda has the necessary power and
authority to own, lease and operate its properties as described in the Offering
Circular.

     (iii) The Company has the necessary corporate power and authority to carry
on its business as described in the Offering Circular. No further approvals of
the insurance regulatory, governmental or administrative body or authority of
Bermuda are required for the conduct of such business by the Company.

     (iv) Platinum Bermuda has the necessary corporate power and authority to
carry on its business as described in the Offering Circular, including its
insurance and reinsurance business as described in the Offering Circular, and is
registered as a Class 4 insurer under the Insurance Act 1978 effective June 6,
2002 and is licensed to carry on long-term business subject to the provisions of
the Insurance Act 1978 and the regulations promulgated thereunder, and the
conditions set out in Schedule I to the Certificate of Registration, issued by
the Bermuda Monetary Authority to Platinum Bermuda, dated June 6, 2002. No
further approvals of the insurance regulatory, governmental or administrative
body or authority of Bermuda are required for the conduct of such business by
Platinum Bermuda.

     (v) The Company has the necessary corporate power and authority to enter
into and perform its obligations under this Agreement, the Jurisdiction
Agreement, the 2005 Registration Rights Agreement and the Indenture. The
execution and delivery of this Agreement, the Jurisdiction Agreement, the 2005
Registration Rights Agreement and the Indenture by the Company and the
performance by the Company of its obligations thereunder will not violate the
memorandum of association or bye-laws of the Company nor any applicable law,
regulation, order or decree in Bermuda.

     (vi) The Company has taken all corporate action required to authorize its
execution, delivery and performance of this Agreement, the Jurisdiction
Agreement, the 2005 Registration Rights Agreement and the Indenture. This
Agreement, the Jurisdiction Agreement, the 2005 Registration Rights Agreement
and the Indenture have been duly executed and delivered by or on behalf of the
Company and constitute the valid, binding and enforceable obligation of the
Company in accordance with the terms thereof.

     (vii) The Company has taken all corporate action required to authorize its
execution, delivery and performance of the Guarantees endorsed on the
Securities. Upon (i) due execution of the Securities by Platinum Finance;
(ii) authentication of the Securities by the Trustee in accordance with the
Indenture and delivery to the Purchaser in accordance with this Agreement, the
Guarantees endorsed on the Securities have been duly executed and delivered by
or on behalf of the Company and constitute the valid and binding obligation of
the Company, enforceable in accordance with the terms thereof.

     (viii) No order, consent, approval, license, authorization or validation
of, registration with or exemption by any government or public body or authority
of Bermuda or any sub-division thereof is required to authorize or is required
in connection with the execution, delivery, performance and enforcement of this
Agreement, the Jurisdiction Agreement, the 2005 Registration Rights Agreement or
the Indenture, except such as have been duly obtained in accordance with Bermuda
law.

22



--------------------------------------------------------------------------------



 



     (ix) It is not necessary or desirable to ensure the enforceability in
Bermuda of this Agreement, the Jurisdiction Agreement, the 2005 Registration
Rights Agreement or the Indenture that they be registered in any register kept
by, or filed with, any governmental authority or regulatory body in Bermuda.

     (x) Based solely on a review of a certified copy of the Company’s
Memorandum of Association, the Company has an authorized share capitalization as
described in the Offering Circular. Based solely on a review of a certified copy
of the Register of Members of the Company prepared by the branch registrar of
the Company (the “Register of Members”), dated such date as stated in such
counsel’s opinion, the issued share capital of the Company at the date of the
Register of Members consists of such number, as specified in such counsel’s
opinion and are duly authorized and validly issued, fully paid and nonassessable
(which term means when used in this Section 7(c) that no further sums are
required to be paid by the holders thereof in connection with the issue
thereof).

     (xi) Subject to the requirement that any shares of the Company are listed
on the Exchange or on another appointed stock exchange (as defined in section
2(1) of the Companies Act 1981), the Company has received permission under the
Exchange Control Act 1972 (and Regulations made thereunder) from the Bermuda
Monetary Authority for: (i) the issue and subsequent free transferability of the
Company’s shares, up to the amount of its authorized capital from time to time,
to and among persons non resident of Bermuda for exchange control purposes;
(ii) the issue and subsequent free transferability of up to 20% of the Company’s
shares in issue from time to time to persons resident in Bermuda for exchange
control purposes; and (iii) the issuance of options, warrants, depository
receipts, rights, loan notes and other securities of the Company and the
subsequent free transferability thereof.

     (xii) The Guarantees conform, as to legal matters, to the description
thereof contained in the Offering Circular in all material respects.

     (xiii) The Guarantees will not constitute unlawful financial assistance by
the Company under Bermuda law.

     (xiv) Based solely on such counsel’s review of a certified copy of the
Register of Members of Platinum Bermuda dated as of the date set forth in such
opinion, all of the issued shares of Platinum Bermuda have been duly authorized
and validly issued, fully paid and non-assessable (as such term is defined
above) and are registered in the name of the Company.

     (xv) None of this Agreement, the Jurisdiction Agreement and the 2005
Registration Rights Agreement and the Indenture will be subject to ad valorem
stamp duty in Bermuda and no registration, documentary, recording, transfer or
other similar tax, fee or charge is payable in Bermuda in connection with the
execution, delivery, filing, registration or performance of this Agreement, the
Jurisdiction Agreement, the 2005 Registration Rights Agreement or the Indenture.

     (xvi) Under current Bermuda law there is no Bermuda income tax, withholding
tax, capital gains tax, capital transfer tax, estate or inheritance tax, payable
by investors who are

23



--------------------------------------------------------------------------------



 



not resident in Bermuda (or are deemed not to be resident in Bermuda for Bermuda
exchange purposes).

     (xvii) The Company and Platinum Bermuda have received from the Bermuda
Minister of Finance an assurance under The Exempted Undertakings Tax Protection
Act 1966 of Bermuda to the effect that in the event Bermuda enacts any
legislation imposing tax computed on profits or income, or computed on any
capital asset, gain or appreciation, or any tax in the nature of estate duty or
inheritance tax, then such tax will not apply to the Company and Platinum
Bermuda or to any of their operations or their shares, debentures or other
obligations, until March 28, 2016. This assurance does not preclude the
application of any tax or duty to persons that are “ordinarily resident” in
Bermuda (the Company and Platinum Bermuda are not “ordinarily resident” in
Bermuda) or the application of any tax payable by the Company or Platinum
Bermuda in respect of real property owned or leased by the Company or Platinum
Bermuda in Bermuda.

     (xviii) The statements in the Offering Circular under the captions
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations—Financial Condition, Liquidity and Capital Resources—Liquidity
Requirements,” “Business—Regulation—Bermuda Regulation” and “Description of Our
Share Capital,” to the extent that they constitute statements of Bermuda law,
are accurate in all material respects.

     (xix) The Company can sue and be sued in its own name under the laws of
Bermuda.

     (xx) The choice of New York law as the governing law of this Agreement, the
Jurisdiction Agreement, the 2005 Registration Rights Agreement and the Indenture
is a valid choice of law and would be recognized and given effect to in any
action brought before a court of competent jurisdiction in Bermuda, except for
those laws (i) which such court considers to be procedural in nature, (ii) which
are revenue or penal laws or (iii) the application of which would be
inconsistent with public policy, as such term is interpreted under the laws of
Bermuda. The submission in the Jurisdiction Agreement to the non-exclusive
jurisdiction of the New York Courts (as defined in the Jurisdiction Agreement)
is valid and binding upon the Company.

     (xxi) The courts of Bermuda would recognize as a valid judgment, a final
and conclusive judgment in personam, obtained in the New York Courts against the
Company based upon this Agreement, the Jurisdiction Agreement, the 2005
Registration Rights Agreement and the Indenture under which a sum of money is
payable (other than a sum of money payable in respect of multiple damages, taxes
or other charges of a like nature or in respect of a fine or other penalty) and
would give a judgment based thereon provided that (a) such courts had proper
jurisdiction over the parties subject to such judgment, (b) such courts did not
contravene the rules of natural justice of Bermuda, (c) such judgment was not
obtained by fraud, (d) the enforcement of the judgment would not be contrary to
the public policy of Bermuda, (e) no new admissible evidence relevant to the
action is submitted prior to the rendering of the judgment by the courts of
Bermuda and (f) there is due compliance in seeking validation of such judgment
with the correct procedures under the laws of Bermuda.

24



--------------------------------------------------------------------------------



 



     (xxii) Under Section 16 of the Companies Act 1981, the bye-laws of the
Company shall bind the Company and the members of the Company to the same extent
as if such bye-laws had been signed and sealed by each such member, and contain
covenants on the part of each such member to observe all the provisions of the
bye-laws of the Company, except, as provided in Section 17 of the Companies Act
1981, no member of the Company shall be bound by an alteration made in the
bye-laws after the date on which he became a member, if and so far as the
alteration requires him to take or subscribe for more shares than the number
held by him at the date on which the alteration is made, or in any way increases
his liability as at that date to contribute to the share capital of, or
otherwise to pay money to, the Company (unless the member agrees in writing,
either before or after the alteration is made, to be bound thereby).

     (xxiii) Based solely on a search of the Register of Charges, maintained by
the Registrar of Companies pursuant to Section 55 of the Companies Act 1981,
conducted on the date identified in such opinion, there are no registered
charges registered against the Company or Platinum Bermuda.

     (xxiv) Based solely upon a search of the Cause Book of the Supreme Court of
Bermuda conducted on the date identified in such opinion, there are no
judgments, nor legal or governmental proceedings pending in Bermuda to which
either of the Company or Platinum Bermuda is a party.

     (xxv) The Purchaser will not be deemed to be resident, domiciled or
carrying on business in Bermuda by reason only of the execution, performance and
enforcement of this Agreement, the Jurisdiction Agreement, the 2005 Registration
Rights Agreement or the Indenture.

     (xxvi) The Purchaser has standing to bring an action or proceedings before
the appropriate courts in Bermuda for the enforcement of this Agreement, the
Jurisdiction Agreement, the 2005 Registration Rights Agreement or the Indenture.
It is not necessary or advisable in order for the Purchaser to enforce its
rights under this Agreement, the Jurisdiction Agreement, the 2005 Registration
Rights Agreement or the Indenture, including the exercise of remedies
thereunder, that it be licensed, qualified or otherwise entitled to carry on
business in Bermuda.

     (xxvii) The Company and Platinum Bermuda have been designated as
non-resident for the purposes of the Exchange Control Act, 1972 and as such are
free to acquire, hold and sell foreign currency (including the payment of
dividends and other distributions) and securities without restriction. No
currency exchange control laws or withholding taxes of Bermuda apply to the
payment of dividends (a) on the Common Shares by the Company or (b) by Platinum
Bermuda to the Company, except in each case as described in or contemplated by
the Offering Circular; and Platinum Bermuda is not currently prohibited by any
Bermuda law or governmental authority, directly or indirectly, from paying any
dividends to the Company, from making any other distributions on its capital
stock, from repaying to the Company any loans or advances to it from the Company
or from transferring any of its property or assets to the Company, except as
contemplated by the Offering Circular.

25



--------------------------------------------------------------------------------



 



     (xxviii) Neither the Company nor Platinum Bermuda is entitled to any
immunity under the laws of Bermuda, whether characterized as sovereign immunity
or otherwise, from any legal proceedings to enforce this Agreement, the
Jurisdiction Agreement, the 2005 Registration Rights Agreement or the Indenture
in respect of itself or its property.

     (xxix) The procedure for the service of process on the Company through C.T.
Corporation System in New York, New York, United States of America, acting as
agent for the Company, as set out in Section 1(dd) of this Agreement and in the
Jurisdiction Agreement, the 2005 Registration Rights Agreement and the
Indenture, would be effective, in so far as Bermuda law is concerned, to
constitute valid service of the proceedings on the Company.

     (d) Michael E. Lombardozzi, Executive Vice President, General Counsel and
Secretary of the Company, shall have furnished to you his written opinion (a
draft of such opinion is attached as Annex II(e) hereto), dated the Time of
Delivery, in form and substance satisfactory to you, to the effect that:

     (i) The Company has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of failure to be so qualified in any such jurisdiction
(such counsel being entitled to rely in respect of the opinion in this clause
upon opinions of local counsel and in respect of matters of fact upon
certificates of officers of the Company and of public officials, provided that
such counsel shall state that he believes that both you and he are justified in
relying upon such opinions and certificates);

     (ii) Platinum Finance has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of failure to be so qualified in any such jurisdiction
(such counsel being entitled to rely in respect of the opinion in this clause
upon opinions of local counsel and in respect of matters of fact upon
certificates of officers of Platinum Finance and of public officials, provided
that such counsel shall state that he believes that both you and he are
justified in relying upon such opinions and certificates);

     (iii) To the best of such counsel’s knowledge and other than as set forth
in the Offering Circular, there are no legal or governmental proceedings pending
to which the Company or any of its subsidiaries is a party or of which any
property of the Company or any of its subsidiaries is the subject which, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a material adverse effect on the
consolidated financial position, shareholders’ equity or results of operations
of the Company and its subsidiaries, taken as a whole; and, to the best of such
counsel’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.

     (iv) The issuance and sale by Platinum Finance of the Securities, and by
the Company of the Guarantees and the issuance and delivery of the Exchange
Securities pursuant to and in the manner contemplated by this Agreement and the
2005 Registration

26



--------------------------------------------------------------------------------



 



Rights Agreement and the compliance by the Company and Platinum Finance with all
of the provisions of this Agreement, the Jurisdiction Agreement, the 2005
Registration Rights Agreement the Indenture and the consummation of the
transactions herein and therein contemplated will not conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, or give rise to a right of termination under, any of the Filed
Agreements or under any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument known to such counsel to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, other than such conflicts, breaches,
violations, defaults and termination rights which (A) would not individually or
in the aggregate have a material adverse effect on the consolidated financial
position, shareholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, (B) would not affect the due authorization and
enforceability in accordance with their terms of the Securities and the
Guarantees; or (C) would not adversely affect the consummation of the
transactions contemplated hereby;

     (v) To the best of such counsel’s knowledge, neither the Company nor any of
its subsidiaries is (A) in violation of its bye-laws, its memorandum of
association, its certificate of incorporation or any of its other organizational
documents or (B) in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any of the Filed
Agreements or in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, other than such defaults which (A) would not individually or in the
aggregate have a material adverse effect on the consolidated financial position,
shareholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole; (B) would not affect the due authorization and
enforceability in accordance with their terms of the Securities and the
Guarantees; or (C) would not adversely affect the consummation of the
transactions contemplated by this Agreement, the 2005 Registration Rights
Agreement and the Indenture; and

     (vi) Platinum US is duly licensed as an insurer or reinsurer, as the case
may be, under the Insurance Laws of each jurisdiction in which the conduct of
its business requires such licensing, except for such jurisdictions in which the
failure of Platinum US to be so licensed would not, individually or in the
aggregate, have a material adverse effect on the consolidated financial
position, shareholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole. Platinum US has made all required filings under
applicable Insurance Laws in each jurisdiction where such filings are required,
except for such jurisdictions in which the failure to make such filings would
not, individually or in the aggregate, have a material adverse effect on the
consolidated financial position, shareholder’s equity or results of operations
of the Company and its subsidiaries, taken as a whole. Platinum US has all other
necessary authorizations, approvals, orders, consents, certificates, permits,
registrations and qualifications of and from all insurance regulatory
authorities necessary to conduct its business as described in the Offering
Circular and all of the foregoing are in full force and effect, except where the
failure to have such authorizations, approvals,

27



--------------------------------------------------------------------------------



 



orders, consents, certificates, permits, registrations or qualifications or
their failure to be in full force and effect would not, individually or in the
aggregate, have a material adverse effect on the consolidated financial
position, shareholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole. To such counsel’s knowledge, Platinum US has not
received any notification from any insurance regulatory authority or other
governmental authority in the United States, Ireland, the United Kingdom,
Bermuda or elsewhere to the effect that any additional authorization, approval,
order, consent, certificate, permit, registration or qualification is needed to
be obtained by Platinum US; and, to such counsel’s knowledge, no insurance
regulatory authority has issued any order or decree impairing, restricting or
prohibiting the payment of dividends by Platinum US to its parent;

     Such counsel shall also furnish to you his written opinion that nothing
came to his attention in the course of his review that has caused such counsel
to believe that the Offering Circular, as of its date, and the documents
incorporated therein by reference which were filed under the Exchange Act, as of
their respective dates (in each case, other than the financial statements and
related notes and schedules and other financial information therein, as to which
he need express no opinion) contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Also, nothing has come to his attention that has caused him to
believe that, as of the date and time of delivery of his written opinion, the
Offering Circular (other than the financial statements and related notes and
schedules and other financial information therein, as to which he need express
no opinion), contained any untrue statement of a material fact or omitted to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. Such
counsel shall state that he does not assume any responsibility for the accuracy
or completeness of the statements contained in the Offering Circular, or in any
of the documents incorporated by reference in the Offering Circular or in any
further amendment or supplement thereto which were filed under the Exchange Act.

     In giving such opinion, such counsel may state that with respect to all
matters of United States federal and New York law he has relied upon the
opinions of United States counsel for the Company delivered pursuant to this
Section 7.

     (e) Funk & Bolton, P.A., outside Maryland insurance regulatory counsel for
the Company, shall have furnished to you such written opinion or opinions (a
draft of such opinion or opinions are attached as Annex II(g) hereto) dated the
Time of Delivery, in form and substance satisfactory to you, to the effect that:

     (i) The summaries of the provisions of the insurance laws of the State of
Maryland made in the Offering Circular and in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2004 under the caption
“Business—Regulation—U.S. Regulation” are true and complete in all material
respects. Such counsel may state that they do not assume any responsibility for
the accuracy or completeness of the statements made in the Offering Circular,
the Company’s Report on Form 10-K for the fiscal year ended December 31, 2004,
or any of the documents incorporated therein by reference which were filed under
the Exchange Act, except for the summaries of the provisions of the insurance
laws of the

28



--------------------------------------------------------------------------------



 



State of Maryland made under the caption “Business—Regulation—U.S. Regulation”
in the Offering Circular and the Company’s Annual Report on From 10-K for the
fiscal year ended December 31, 2004.

     (f) On the date of the Offering Circular at a time prior to the execution
of this Agreement, and also at the Time of Delivery, KPMG, LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to you, to the effect set forth in
Annex I hereto; (the executed copy of the letter delivered prior to the
execution of this Agreement is attached as Annex I(a) hereto and a draft of the
form of the letter to be delivered as of the Time of Delivery is attached as
Annex I(b) hereto);

     (g) (i) Neither the Company nor any of its subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Offering Circular, any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Offering
Circular, and (ii) since the respective dates as of which information is given
in the Offering Circular, there shall not have been any change in the capital
stock, capital or surplus or long-term debt of the Company (other than upon
exercise of director or employee options in the ordinary course of business
pursuant to an employee plan of the Company, or upon the exercise, conversion or
exchange of convertible or exchangeable securities or options in the ordinary
course of business outstanding as of the date of this Agreement or upon the
exercise of the purchase contracts forming a part of the Company’s equity
security units in the ordinary course of business outstanding as of the date of
this Agreement) or any of its subsidiaries or any change, or any development
involving a prospective change, in or affecting the general affairs, management,
financial position, shareholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole, otherwise than as set forth or
contemplated in the Offering Circular, the effect of which, in any such case
described in clause (i) or (ii), is in the judgment of the Purchaser so material
and adverse as to make it impracticable or inadvisable to proceed with the
offering contemplated hereby or the delivery of the Securities and the
Guarantees being delivered at the Time of Delivery on the terms and in the
manner contemplated in the Offering Circular;

     (h) On or after the date hereof (i) no downgrading shall have occurred in
the rating accorded the Company’s or Platinum Finance’s securities or the
Company’s or Platinum Finance’s financial strength or claims paying ability by
any “nationally recognized statistical rating organization,” as that term is
defined by the Commission for purposes of Rule 436(g)(2) under the Act, and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Company’s or Platinum Finance’s securities or the Company’s or Platinum
Finance’s financial strength or claims paying ability;

     (i) On or after the date hereof there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in the Company’s or Platinum Finance’s securities on the
New York Stock Exchange; (iii) a general moratorium on commercial banking
activities in New York or London declared by the relevant authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States or the United Kingdom; (iv) a change

29



--------------------------------------------------------------------------------



 



or development involving a prospective change in Bermuda taxation affecting the
Company, or Platinum Finance, as applicable, or the Securities, the Guarantees
or the transfer thereof; (v) the outbreak or escalation of hostilities involving
the United States, the United Kingdom or Bermuda or the declaration by the
United States, the United Kingdom or Bermuda of a national emergency or war or
(vi) the occurrence of any other calamity or crisis or any change in financial,
political or economic conditions in the United States, the United Kingdom,
Bermuda or elsewhere, if the effect of any such event specified in clause (v) or
(vi) in the judgment of the Purchaser makes it impracticable or inadvisable to
proceed with the offering contemplated hereby or the delivery of the Securities
and the Guarantees being delivered at the Time of Delivery on the terms and in
the manner contemplated in the Offering Circular;

     (j) The Company shall have complied with the provisions of Section 5(c)
hereof with respect to the furnishing of Offering Circulars on the New York
Business Day next succeeding the date of this Agreement;

     (k) The Company and Platinum Finance shall have furnished or caused to be
furnished to you at the Time of Delivery certificates of officers of the Company
and Platinum Finance reasonably satisfactory to you as to the accuracy of the
representations and warranties of the Company and Platinum Finance herein at and
as of the Time of Delivery, as to the performance by the Company and Platinum
Finance of all of their respective obligations hereunder to be performed at or
prior to the Time of Delivery, as to the matters set forth in subsection
(g) this Section 7 and as to such other matters as you may reasonably request;
and

     (l) Each of the Company and Platinum Finance shall have entered into the
2005 Registration Rights Agreement.

     8. (a) Each of the Company and Platinum Finance, jointly and severally will
indemnify and hold harmless the Purchaser against any losses, claims, damages or
liabilities, joint or several, to which the Purchaser may become subject, under
the Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in any Preliminary
Offering Circular or the Offering Circular, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein not
misleading, and will reimburse the Purchaser for any legal or other expenses
reasonably incurred by the Purchaser in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that neither the Company nor Platinum Finance shall be liable in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in any Preliminary Offering Circular or the
Offering Circular or any such amendment or supplement in reliance upon and in
conformity with written information furnished to the Company or Platinum Finance
by the Purchaser expressly for use therein.

     (b) The Purchaser will indemnify and hold harmless the Company and Platinum
Finance against any losses, claims, damages or liabilities to which the Company
may become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Circular or the Offering Circular, or any
amendment or

30



--------------------------------------------------------------------------------



 



supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in any Preliminary Offering Circular or the Offering Circular
or any such amendment or supplement in reliance upon and in conformity with
written information furnished to the Company or Platinum Finance by the
Purchaser expressly for use therein; and will reimburse the Company and Platinum
Finance for any legal or other expenses reasonably incurred by the Company or
Platinum Finance in connection with investigating or defending any such action
or claim as such expenses are incurred.

     (c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; provided, however, that the omission to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party, except to the extent it has been materially prejudiced
thereby, and in any event it shall not relieve it from any liability otherwise
than under subsection (a) or (b) of this Section 8. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the written consent of the indemnified party,
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any indemnified party.

     (d) If the indemnification provided for in this Section 8 is unavailable to
or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and Platinum Finance on the one hand and the Purchaser on the
other from the offering of the Securities and the Guarantees. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law or if the indemnified party failed to give the notice required
under subsection (c) above, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and Platinum Finance on the one hand and the Purchaser on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations. The relative benefits

31



--------------------------------------------------------------------------------



 



received by the Company and Platinum Finance on the one hand and the Purchaser
on the other shall be deemed to be in the same proportion as the total net
proceeds from the offering of the Securities and the Guarantees purchased under
this Agreement (before deducting expenses) received by the Platinum Finance bear
to the total underwriting discounts and commissions received by the Purchaser,
in each case as set forth in the Offering Circular. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and Platinum
Finance on the one hand or the Purchaser on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company, Platinum Finance and the Purchaser
agree that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), the Purchaser shall not
be required to contribute any amount in excess of the amount by which the total
price at which the Securities (and the Guarantees) underwritten by it and
distributed to investors were offered to investors exceeds the amount of any
damages which the Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.

     (e) The obligations of the Company and Platinum Finance under this
Section 8 shall be in addition to any liability which the Company and Platinum
Finance may otherwise have and shall extend, upon the same terms and conditions,
to each person, if any, who controls the Purchaser within the meaning of the
Act; and the obligations of the Purchaser under this Section 8 shall be in
addition to any liability which the Purchaser may otherwise have and shall
extend, upon the same terms and conditions, to each officer and director of the
Company or Platinum Finance and to each person, if any, who controls the Company
or Platinum Finance within the meaning of the Act.

     9. The respective indemnities, agreements, representations, warranties and
other statements of the Company, Platinum Finance and the Purchaser, as set
forth in this Agreement or made by or on behalf of them, respectively, pursuant
to this Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Purchaser or any controlling person of the Purchaser, or the Company or
Platinum Finance, or any officer or director or controlling person of the
Company or Platinum Finance, and shall survive delivery of and payment for the
Securities and the Guarantees.

     10. If this Agreement shall be terminated pursuant to any of the provisions
hereof, the Company and Platinum Finance shall not then be under any liability
to the Purchaser except as provided in Sections 6 and 8 hereof; but, if for any
other reason, the Securities and the Guarantees are not delivered by or on
behalf of the Company and Platinum Finance, as provided herein, the Company and
Platinum Finance, jointly and severally, will reimburse the Purchaser through
you for all out-of-pocket expenses approved in writing by you, including fees
and disbursements of counsel, reasonably incurred by the Purchaser in making
preparations for the purchase, sale and delivery of the Securities and the
Guarantees, but the Company and Platinum Finance shall then be under no further
liability to the Purchaser except as provided in Sections 6 and 8 hereof.

32



--------------------------------------------------------------------------------



 



     11. In respect of any judgment or order given or made for any amount due
hereunder that is expressed and paid in currency (the “judgment currency”) other
than United States dollars, the party against whom such judgment or order has
been given or made will indemnify each party in whose favor such judgment or
order has been given or made (the “Indemnitee”) against any loss incurred by the
Indemnitee as a result of any variation as between (i) the rate of exchange at
which the United States dollar amount is converted into the judgment currency
for the purpose of such judgment or order and (ii) the rate of exchange at which
the Indemnitee is able to purchase United States dollars with the amount of the
judgment currency actually received by such Indemnitee. The foregoing indemnity
shall constitute a separate and independent obligation of the Company and
Platinum Finance, jointly and severally, and the Purchaser and shall continue in
full force and effect notwithstanding any such judgment or order as aforesaid.
The term “rate of exchange” shall include any premiums and costs of exchange
payable in connection with the purchase of or conversion into United States
dollars.

     12. All statements, requests, notices and agreements hereunder shall be in
writing, and if to the Purchaser shall be delivered or sent by mail or facsimile
transmission to you at 85 Broad Street, New York, New York 10004, Attention:
Registration Department; and if to the Company or Platinum Finance shall be
delivered or sent by mail, telex or facsimile transmission to the address of the
Company set forth in the Offering Circular, Attention: Secretary. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

     13. This Agreement shall be binding upon, and inure solely to the benefit
of, the Purchaser, the Company, Platinum Finance and, to the extent provided in
Sections 8 and 9 hereof, the officers and directors of the Company and Platinum
Finance and each person who controls the Company, Platinum Finance or the
Purchaser, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No purchaser of any of the Securities and the Guarantees from
the Purchaser shall be deemed a successor or assign by reason merely of such
purchase.

     14. Time shall be of the essence of this Agreement. As used herein, the
term “business day” shall mean any day when the Commission’s office in
Washington, D.C. is open for business.

     15. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflicts of laws rules
of such state.

     16. This Agreement may be executed by any one or more of the parties hereto
in any number of counterparts, each of which shall be deemed to be an original,
but all such respective counterparts shall together constitute one and the same
instrument.

     17. Notwithstanding anything herein to the contrary, the Company and
Platinum Finance are authorized to disclose to any persons the tax treatment and
tax structure of the potential transaction and all materials of any kind
(including tax opinions and other tax analyses) provided to the Company and
Platinum Finance relating to that treatment and structure, without the Purchaser
imposing any limitation of any kind. However, any information relating to the
tax treatment and tax structure shall remain confidential (and the foregoing
sentence shall not apply) to the extent necessary to enable any person to comply
with securities laws. For this purpose, “tax structure” is limited to any facts
that may be relevant to that treatment.

33



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of the Purchaser, this letter and such acceptance hereof shall constitute
a binding agreement among the Purchaser, the Company, and Platinum Finance.

              Very truly yours,
 
            Platinum Underwriters Holdings, Ltd.
 
       

  By:   /s/ Gregory E.A. Morrison

       

      Name: Gregory E.A. Morrison
Title: President and Chief Executive Officer
 
            Platinum Underwriters Finance, Inc.
 
       

  By:   /s/ Gregory E.A. Morrison

       

      Name: Gregory E.A. Morrison
Title: President and Chief Executive Officer

Accepted as of the date hereof:

Goldman, Sachs & Co.

         
By:
  /s/ Goldman, Sachs & Co.    

 

--------------------------------------------------------------------------------

   

  Name:
Title:    

[Senior Notes Purchase Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX I

FORM OF COMFORT LETTER

     Pursuant to Section 7(f) of the Purchase Agreement, the accountants shall
furnish letters to the Purchaser to the effect that:

     (i) They are an independent registered public accounting firm with respect
to the Company, Predecessor and their respective subsidiaries within the meaning
of the Act and the applicable published rules and regulations thereunder and the
Public Company Accounting Oversight Board (United States) (the “PCAOB”);

     (ii) In their opinion, the financial statements and any supplementary
financial information and schedules examined by them and included or
incorporated by reference in the Offering Circular comply as to form in all
material respects with the applicable accounting requirements of the Act or the
Exchange Act, as applicable, and the related published rules and regulations
thereunder; and they have made a review in accordance with standards established
by the PCAOB of the consolidated interim financial statements and selected
financial data derived from audited financial statements of the Company and
Predecessor for the periods specified in such letter;

     (iii) They have made a review in accordance with standards established by
the PCAOB of the unaudited condensed consolidated statements of income,
consolidated balance sheets and consolidated statements of cash flows included
in the Offering Circular and/or included in the Company’s quarterly report on
Form 10-Q included in or incorporated by reference into the Offering Circular;
and on the basis of specified procedures including inquiries of officials of the
Company who have responsibility for financial and accounting matters regarding
whether the unaudited condensed consolidated financial statements referred to in
paragraph (v)(A)(i) below comply as to form in all material respects with the
applicable accounting requirements of the Act and the Exchange Act and the
related published rules and regulations, nothing came to their attention that
caused them to believe that the unaudited condensed consolidated financial
statements do not comply as to form in all material respects with the applicable
accounting requirements of the Act and the Exchange Act and the related
published rules and regulations;

     (iv) The unaudited selected financial information with respect to the
consolidated results of operations and financial position of the Company for the
years ended December 31, 2004 and 2003, and the period ended December 31, 2002,
and with respect to the results of operations of Predecessor for the period
January 1, 2002, through November 1, 2002 and for the years ended December 31,
2001 and 2000 included in the Offering Circular and included or incorporated by
reference in Item 6 of the Company’s Annual Report on Form 10-K for the most
recent fiscal year agrees with the corresponding amounts (after restatement
where applicable) in the audited consolidated financial statements for such
fiscal years and periods of the Company and the Predecessor, as applicable,
which were included or incorporated by reference in the Annual Reports on Form
10-K for the Company or the Predecessor, as applicable, for such fiscal years;

 



--------------------------------------------------------------------------------



 



     (v) On the basis of limited procedures, not constituting an examination in
accordance with generally accepted auditing standards, consisting of a reading
of the unaudited financial statements and other information referred to below, a
reading of the latest available interim financial statements of the Company and
its subsidiaries, inspection of the minute books of the Company its subsidiaries
since the date of the latest audited financial statements included or
incorporated by reference in the Offering Circular, inquiries of officials of
the Company and its subsidiaries responsible for financial and accounting
matters and such other inquiries and procedures as may be specified in such
letter, nothing came to their attention that caused them to believe that:

     (A) (i) the unaudited condensed consolidated statements of income,
consolidated balance sheets and consolidated statements of cash flows
(x) included in the Offering Circular and/or (y) included in the Offering
Circular or incorporated by reference from the Company’s Quarterly Reports on
Form 10-Q do not comply as to form in all material respects with the applicable
accounting requirements of the Exchange Act as it applies to Form 10-Q and the
related published rules and regulations, or (ii) any material modifications
should be made to the unaudited condensed consolidated statements of income,
consolidated balance sheets and consolidated statements of cash flows included
in the Offering Circular or included in the Company’s Quarterly Reports on Form
10-Q incorporated by reference in the Offering Circular for them to be in
conformity with generally accepted accounting principles;

     (B) any other unaudited income statement data and balance sheet items
included in the Offering Circular do not agree with the corresponding items in
the unaudited consolidated financial statements from which such data and items
were derived, and any such unaudited data and items were not determined on a
basis substantially consistent with the basis for the corresponding amounts in
the audited consolidated financial statements included in the Offering Circular
or incorporated by reference from the Company’s Annual Report on Form 10-K for
the most recent fiscal year;

     (C) the unaudited financial statements which were not included in the
Offering Circular but from which were derived any unaudited condensed financial
statements referred to in clause (A) and any unaudited income statement data and
balance sheet items included in the Offering Circular and referred to in clause
(B) were not determined on a basis substantially consistent with the basis for
the audited consolidated financial statements included in the Offering Circular
or incorporated by reference from the Company’s Annual Report on Form 10-K for
the most recent fiscal year;

     (D) as of a specified date not more than five days prior to the date of
such letter, there have been any changes in the common shares or capital (other
than issuances of shares upon exercise of director or employee options, upon the
exercise, conversion or exchange of convertible or exchangeable securities or
options or upon the exercise of the purchase contracts forming a part of the
Company’s equity security units, in each case which were outstanding on the date
of the latest balance sheet included or incorporated by reference in the
Offering Circular) or any increase in the debt obligations of the Company and
its subsidiaries,

2



--------------------------------------------------------------------------------



 



in each case as compared with amounts shown in the latest balance sheet included
or incorporated by reference in the Offering Circular, except in each case for
changes, increases or decreases which the Offering Circular discloses have
occurred or may occur or which are described in such letter; and

     (vi) In addition to the examination referred to in their report(s) included
or incorporated by reference in the Offering Circular and the limited
procedures, inspection of minute books, inquiries and other procedures referred
to in paragraphs (iii) and (v) above, they have carried out certain specified
procedures, not constituting an examination in accordance with generally
accepted auditing standards, with respect to certain amounts, percentages and
financial information specified by the Purchaser, which are derived from the
general accounting records of the Company, Predecessor and their respective
subsidiaries, which appear in the Offering Circular (excluding documents
incorporated by reference), or in documents incorporated by reference in the
Offering Circular specified by the Purchaser, and have compared certain of such
amounts, percentages and financial information with the accounting records of
the Company, Predecessor and their respective subsidiaries and have found them
to be in agreement.

3



--------------------------------------------------------------------------------



 



ANNEX II

     (1) The Securities (and the Guarantees) have not been and will not be
registered under the Act and may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons except in accordance with
Regulation S under the Act or pursuant to an exemption from the registration
requirements of the Act. The Purchaser represents that it has offered and sold
the Securities and the Guarantees, and will offer and sell the Securities and
the Guarantees (i) as part of its distribution at any time and (ii) otherwise
until 40 days after the later of the commencement of the offering and the Time
of Delivery, only in accordance with Rule 903 of Regulation S or Rule 144A under
the Act. Accordingly, the Purchaser agrees that neither it, its affiliates nor
any persons acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities and the Guarantees, and
it and they have complied and will comply with the offering restrictions
requirement of Regulation S. The Purchaser agrees that, at or prior to
confirmation of sale of Securities and the Guarantees (other than a sale
pursuant to Rule 144A or pursuant to Paragraph 2 of this Annex II), it will have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Securities and the Guarantees from it
during the restricted period a confirmation or notice to substantially the
following effect:

“The Securities and the Guarantees covered hereby have not been registered under
the U.S. Securities Act of 1933 (the “Securities Act”) and may not be offered
and sold within the United States or to, or for the account or benefit of, U.S.
persons (i) as part of their distribution at any time or (ii) otherwise until
40 days after the later of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meaning given to
them by Regulation S.”

Terms used in this paragraph have the meanings given to them by Regulation S.

           The Purchaser further agrees that it has not entered and will not
enter into any contractual arrangement with respect to the distribution or
delivery of the Securities and the Guarantees, except with its affiliates or
with the prior written consent of the Company.

           (2) Notwithstanding the foregoing, Securities (and the Guarantees) in
registered form may be offered, sold and delivered by the Purchaser in the
United States and to U.S. persons pursuant to Section 3(a)(i) of this Agreement
without delivery of the written statement required by paragraph (1) above.

           (3) The Purchaser has represented, warranted and agreed that: (i) it
has not offered or sold and, prior to the expiry of a period of six months from
the Time of Delivery, will not offer or sell any Securities (and the Guarantees)
to persons in the United Kingdom except to persons whose ordinary activities
involve them in acquiring, holding, managing or disposing of investments (as
principal or agent) for the purposes of their businesses or otherwise in
circumstances which have not resulted and will not result in an offer to the
public in the United Kingdom within the meaning of the Public Offers of
Securities Regulations 1995; (ii) it has only communicated or caused to be

 



--------------------------------------------------------------------------------



 



communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the Financial Services and Markets Act 2000 (“FSMA”)) received by
it in connection with the issue or sale of any Securities (and the Guarantees)
in circumstances in which section 21(1) of the FSMA does not apply to the
Issuer; and (iii) it has complied and will comply with all applicable provisions
of the FSMA with respect to anything done by it in relation to the Securities
(and the Guarantees) in, from or otherwise involving the United Kingdom.

     (4) The Purchaser has agreed that it will not offer or sell any securities,
directly or indirectly, in Japan or to, or for the benefit of, any resident of
Japan (which term as used herein means any person resident in Japan, including
any corporation or other entity organized under the laws of Japan), or to others
for re-offering or resale, directly or indirectly, in Japan or to a resident of
Japan, except pursuant to an exemption from the registration requirements of,
and otherwise in compliance with, the Securities and Exchange Law of Japan and
any other applicable laws, regulations and ministerial guidelines of Japan.

     (5) The Purchaser agrees that it will not offer, sell or deliver any of the
Securities (and the Guarantees) in any jurisdiction outside the United States
except under circumstances that will result in compliance with the applicable
laws thereof, and that it will take at its own expense whatever action is
required to permit its purchase and resale of the Securities and the Guarantees
in such jurisdictions. The Purchaser understands that no action has been taken
to permit a public offering in any jurisdiction outside the United States where
action would be required for such purpose.

2



--------------------------------------------------------------------------------



 



Schedule I

                        Filed Agreements to which Platinum Underwriters
Holdings, Ltd., a Bermuda company           (the “Company”), is a party    
Governing Law                
•
  Formation and Separation Agreement, dated as of October 28, 2002 (the
“Formation and Separation Agreement”), between the Company and St. Paul (as
defined herein).     New York                
•
  Master Services Agreement, dated November 1, 2002 (the “Master Services
Agreement”), as amended by that certain Letter Agreement dated June 30, between
the Company and St. Paul.     New York                
•
  Registration Rights Agreement, dated November 1, 2002 (the “Registration
Rights Agreement”), between the Company and St. Paul.     New York              
 
•
  Option Agreement, dated November 1, 2002 (the “St. Paul Option Agreement”),
between the Company and St. Paul.     New York                
•
  Option Agreement, dated November 1, 2002 (the “Fire and Marine Option
Agreement”), between the Company, St. Paul and Fire and Marine (as defined
herein).     New York                
•
  Option Agreement, dated November 1, 2002 (the “St. Paul Re UK Option
Agreement”), between the Company, St. Paul and St. Paul Reinsurance Company
Limited, a limited liability company incorporated under the laws of England
(“St. Paul Re UK”).     New York                
•
  Purchase Contract Agreement, dated as of November 1, 2002, between the Company
and JPMorgan Chase Bank, as Purchase Contract Agent.     New York              
 
•
  Indenture, dated October 10, 2002 (the “Base Indenture”), among the Company,
Platinum Finance (as defined herein) and JPMorgan Chase Bank, as Trustee.    
New York                
•
  First Supplemental Indenture, dated November 1, 2002 (the “Supplemental
Indenture”), among the Company, Platinum Finance and JPMorgan Chase Bank as
Trustee.     New York                
•
  Pledge Agreement, dated as of November 1, 2002 (the “Pledge Agreement”), among
the Company, State Street Bank and Trust Company, as Collateral Agent, Custodial
Agent and Securities Intermediary, and JPMorgan Chase Bank, as Purchase Contract
Agent.     New York                
•
  Investment Agreement, dated September 20, 2002, as amended (the “RenRe
Investment Agreement”), among the Company, St. Paul and RenRe (as defined
herein).     New York                
•
  Transfer Restrictions, Registration Rights and Standstill Agreement, dated
November 1, 2002 (the “Transfer Restrictions, Registration Rights and Standstill
Agreement”), between the Company and RenRe.     New York                
•
  Option Agreement, dated November 1, 2002 (the “RenRe Option Agreement”),
between the Company and RenRe.     New York                
•
  Services and Capacity Reservation Agreement, dated as of November 1, 2002 (the
“Services and Capacity Reservation Agreement”), between the Company and RenRe.  
  New York                
•
  Guaranty dated as of December 31, 2003 (the “US Guaranty”) between the     New
York              

 



--------------------------------------------------------------------------------



 



                        Filed Agreements to which Platinum Underwriters
Holdings, Ltd., a Bermuda company           (the “Company”), is a party    
Governing Law                

  Company, as Guarantor, and Platinum US (as defined herein).                  
   
•
  Guarantee dated as of December 31, 2003 (the “UK Guarantee”) between the
Company, as Guarantor, and Platinum UK (as defined herein).     England and
Wales                
•
  Separation Agreement dated June 24, 2004 between William A. Robbie and the
Company.     New York                
•
  Employment Agreement dated June 24, 2004 between Joseph F. Fisher and the
Company.     New York                
•
  Amendment dated January 10, 2005 to the St. Paul Re UK Option Agreement.    
New York                
•
  Amendment dated January 10, 2005 to the St. Paul Option Agreement.     New
York                
•
  Amended and Restated Option Agreement dated November 18, 2004 between the
Company and RenRe (as defined herein).     New York                
•
  Investment Manager Agreement dated May 12, 2005 (the “BlackRock Investment
Manager Agreement I”) between the Company, Platinum Bermuda (as defined herein),
Platinum Ireland (as defined herein) and BlackRock Financial Management, Inc.
(“BlackRock”).     New York              

                        Filed Agreements to which Platinum Underwriters Finance,
Inc., a Delaware           corporation (“Platinum Finance”), is a party    
Governing Law                
•
  Base Indenture     New York                
•
  Supplemental Indenture     New York                
•
  Investment Manager Agreement dated May 12, 2005 (the “BlackRock Investment
Manager Agreement II”) between Platinum US, Platinum Finance and BlackRock.    
New York              

                        Filed Agreements to which Platinum Underwriters
Reinsurance Inc., a Maryland           domiciled insurance company (“Platinum
US”), is a party     Governing Law                
•
  Employee Benefits and Compensation Matters Agreement, dated November 1, 2002
(the “Employee Matters Agreement”), between St. Paul and Platinum US.     New
York                
•
  Run-off Services Agreement, dated November 1, 2002 (the “US Run-Off Services
Agreement”), between Platinum US, Mountain Ridge (as defined herein) and Fire &
Marine.     New York                
•
  Underwriting Management Agreement, dated November 1, 2002 (the “US
Underwriting Agreement”), between Platinum US and Fire & Marine.     New York  
             
•
  100% Quota Share Retrocession Agreement (Traditional), dated November 1, 2002
(the “US Quota Share Traditional”), between Platinum US and Fire & Marine.    
Minnesota                
•
  100% Quota Share Retrocession Agreement (Non-Traditional – D-1), dated as of
the First Time of Delivery (the “US Quota Share Non-Traditional D-1”), between
Platinum US and Mountain Ridge.     Vermont                
•
  100% Quota Share Retrocession Agreement (Non-Traditional – A), dated
November 1, 2002 (the “US Quota Share Non-Traditional A”), between Platinum U
and Fire & Marine.     Minnesota                
•
  100% Quota Share Retrocession Agreement (Non-Traditional – B-1), dated
November 1, 2002 (the “US Quota Share Non-Traditional B-1”), between Platinum US
and Fire & Marine.     Minnesota                
•
  100% Quota Share Retrocession Agreement (Non-Traditional – B-2), dated    
Minnesota              

F-2



--------------------------------------------------------------------------------



 



                        Filed Agreements to which Platinum Underwriters
Reinsurance Inc., a Maryland           domiciled insurance company (“Platinum
US”), is a party     Governing Law                

  November 1, 2002 (the “US Quota Share Non-Traditional B-2”), between Platinum
US and Fire & Marine.                      
•
  100% Quota Share Retrocession Agreement (Non-Traditional – C), dated
November 1, 2002 (the “US Quota Share Non-Traditional C”), between Platinum U
and Fire & Marine.     Minnesota                
•
  100% Quota Share Retrocession Agreement (Non-Traditional – D Stop Loss), dated
as of the First Time of Delivery (the “US Quota Share Non-Traditional D Stop
Loss”), between Platinum US and Mountain Ridge.     Vermont                
•
  100% Quota Share Retrocession Agreement (Non-Traditional – D Spread Loss),
dated November 1, 2002 (the “US Quota Share Non-Traditional D Spread Loss”),
between Platinum US and Fire & Marine.     Minnesota                
•
  100% Quota Share Retrocession Agreement (Non-Traditional – D-3), dated
November 1, 2002 (the “US Quota Share Non-Traditional D-3”), between Platinum US
and Fire & Marine.     Minnesota                
•
  100% Quota Share Retrocession Agreement (Non-Traditional – D-4), dated
November 1, 2002 (the “US Quota Share Non-Traditional D-4”), between Platinum US
and Fire & Marine.     Minnesota                
•
  100% Quota Share Retrocession Agreement (Non-Traditional – E), dated
November 1, 2002 (the “US Quota Share Non-Traditional E”), between Platinum U
and Fire & Marine.     Minnesota                
•
  100% Quota Share Retrocession Agreement (Traditional), dated November 1, 2002
(the “UK Quota Share Traditional”), between Platinum US and St. Paul Re UK.    
England                
•
  100% Quota Share Retrocession Agreement (Non-Traditional – A), dated
November 1, 2002 (the “UK Quota Share Non-Traditional A”), between Platinum U
and St. Paul Re UK.     England                
•
  100% Quota Share Retrocession Agreement (Non-Traditional – B-1), dated
November 1, 2002 (the “UK Quota Share Non-Traditional B-1”), between Platinum US
and St. Paul Re UK.     England                
•
  Revised and Amended Trust Agreement, dated November 1, 2002, as amended
December 12, 2002 (the “Fire and Marine Trust Agreement”), among Platinum US,
Fire and Marine and the Trustee Bank named therein.     Massachusetts          
     
•
  Revised and Amended Trust Agreement, dated as of November 1, 2002 and amended
as of December 12, 2002 (the “Mountain Ridge Trust Agreement”), among Platinum
US, Mountain Ridge and the Trustee Bank named therein.     Massachusetts        
       
•
  Trust Agreement effective as of January 1, 2003 (the “Bermuda Trust
Agreement”) among Platinum Bermuda (as defined herein), Platinum US and State
Street Bank and Trust Company.     Massachusetts                
•
  Quota Share Retrocession Agreement (the “US/Bermuda Quota Share Agreement”) by
and between Platinum Bermuda and Platinum US dated as of May 13, 2003, as
amended by that certain Addendum dated as of December 31, 2003.     New York    
           
•
  Aggregate Excess of Loss Retrocession Agreement, dated June 11, 2003 (the
“Excess of Loss Agreement”), between Platinum US and Mountain Ridge.     Vermont
               
•
  Commutation and Release Agreement, dated June 11, 2003 (“Commutation     New
York              

F-3



--------------------------------------------------------------------------------



 



                        Filed Agreements to which Platinum Underwriters
Reinsurance Inc., a Maryland           domiciled insurance company (“Platinum
US”), is a party     Governing Law                

  and Release”) between Platinum US and Mountain Ridge.                      
•
  Referral Agreement between Platinum US and Renaissance Underwriting Managers
Ltd.     New York                
•
  Novation and Transfer Agreement for the Multi-Line Excess of Loss Reinsurance
Agreement, dated September 16, 2003 (the “Wisconsin Mutual Multi-Line Novation
Agreement”), among Platinum US, Fire & Marine and Wisconsin Mutual Insurance
Company, effective as of January 1, 2003.     New York                
•
  Novation and Transfer Agreement for the Casualty Excess of Loss Reinsurance
Agreement, dated September 16, 2003 (the “Casualty Novation Agreement”), among
Platinum US, Fire & Marine and Wisconsin Mutual Insurance Company, effective as
of January 1, 2003.     New York                
•
  Novation and Transfer Agreement for the First Property Catastrophe Excess of
Loss Reinsurance Agreement, dated September 16, 2003 (the “First Property
Catastrophe Novation Agreement”), among Platinum US, Fire & Marine and Wisconsin
Mutual Insurance Company, effective as of January 1, 2003.     New York        
       
•
  Novation and Transfer Agreement for the Second Property Catastrophe Excess of
Loss Reinsurance Agreement, dated September 16, 2003 (the “Second Property
Catastrophe Novation Agreement”), among Platinum US, Fire & Marine and Wisconsin
Mutual Insurance Company, effective as of January 1, 2003.     New York        
       
•
  Novation and Transfer Agreement for the Third Property Catastrophe Excess of
Loss Reinsurance Agreement, dated September 16, 2003 (the “Third Property
Catastrophe Novation Agreement”), among Platinum US, Fire & Marine and Wisconsin
Mutual Insurance Company, effective as of January 1, 2003.     New York        
       
•
  Novation and Transfer Agreement for the Casualty Clash Excess of Loss
reinsurance contract among Platinum US, Fire & Marine and Crusader Insurance
Company, effective as of January 1, 2003 (the “Casualty Clash Novation
Agreement”).     New York                
•
  Novation and Transfer Agreement for the Property Clash Excess of Loss
reinsurance contract among Platinum US, Fire & Marine and Crusader Insurance
Company, effective as of January 1, 2003 (the “Property Clash Novation
Agreement”).     New York                
•
  Novation and Transfer Agreement for the Multi Line Excess of Loss reinsurance
contract among Platinum US, St. Paul Fire & Marine Insurance Company and
Crusader Insurance Company, effective as of January 1, 2003 (the “Crusader
Multi-Line Novation Agreement”).     New York                
•
  Indexed Warranty Excess of Loss Reinsurance Contract, effective June 11, 2003,
between Renaissance Reinsurance Ltd. And Platinum US.     Bermuda              
 
•
  Combined Catastrophe Excess of Loss Reinsurance Contract effective January 1,
2003 for the Alfa Insurance Group.                      
•
  Addendum No. 6 to the Interests and Liabilities Agreement with respect to the
Combined Catastrophe Excess of Loss Reinsurance Contract between members of the
Alfa Insurance Group, Fire & Marine and Platinum US (the “Alfa Addendum”).      
             

F-4



--------------------------------------------------------------------------------



 



                                Filed Agreements to which Platinum Underwriters
Reinsurance Inc., a Maryland
domiciled insurance company (“Platinum US”), is a party      Governing Law      
             
•
  US Guaranty     New York                    
•
  Excess of Loss Retrocession Agreement dated as of April 15, 2004 between
Platinum UK and Platinum US (the “Excess of Loss Retrocession Agreement”).    
England                    
•
  Novation and Transfer Agreement for the Property Catastrophe Excess of Loss
Reinsurance Agreement, dated February 19, 2004, among Platinum US, Fire & Marine
and Germantown Mutual Insurance Company, effective as of January 1, 2003 (the
“Property Catastrophe Novation Agreement”).     New York                    
•
  Novation and Transfer Agreement for the Workers’ Compensation and Employer’s
Liability Excess of Loss Reinsurance Agreement, dated February 19, 2004, among
Platinum US, Fire & Marine and Germantown Mutual Insurance Company, effective as
of January 1, 2003 (the “Workers’Compensation Excess of Loss Novation
Agreement”).     New York                    
•
  Novation and Transfer Agreement for the Property Per Risk Excess of Loss
Reinsurance Agreement, dated February 19, 2004, among Platinum US, Fire & Marine
and Germantown Mutual Insurance Company, effective as of January 1, 2003 (the
“Property Per Risk Novation Agreement”).     New York                    
•
  Novation and Transfer Agreement for the Casualty Excess of Loss Reinsurance
Agreement, dated February 19, 2004, among Platinum US, Fire & Marine and
Germantown Mutual Insurance Company, effective as of January 1, 2003 (the
“Germantown Casualty Novation Agreement”).     New York                    
•
  Property Catastrophe Excess of Loss Reinsurance Contract dated September 10,
2003 between the Glencoe Group of Companies and Platinum US (15% participation)
    New York                    
•
  Property Catastrophe Excess of Loss Reinsurance Contract dated September 10,
2003 between the Glencoe Group of Companies and Platinum US (5% participation).
    New York                    
•
  Employment Agreement dated August 4, 2004 between Michael D. Price and
Platinum US.     New York                    
•
  Letter Agreement dated June 24, 2004 between H. Elizabeth Mitchell and
Platinum US.     New York                    
•
  Investment Management Agreement dated May 12, 2005 between Platinum US and
Hyperion Capital Management, Inc. (“Hyperion”).     New York                    
•
  BlackRock Investment Manager Agreement II.     New York                    
•
  Excess of Loss Retrocession Agreement (the “2005 Excess of Loss Agreement”),
between Platinum UK and Platinum US, effective as of April 1, 2005.     England
                   
•
  Addendum No. 2 to the Quota Share Retrocession Agreement dated as of
January 1, 2004 between Platinum Bermuda and Platinum US, effective as of
April 1, 2005 (“US/Bermuda Quota Share Agreement Addendum No. 2”).              
                        Filed Agreements to which Platinum Re (UK) Limited, a
limited liability company incorporated under the laws of England (“Platinum
UK”), is a party     Governing Law                    
•
  U.K. Master Services Agreement, dated November 1, 2002 (the “UK Master
Services Agreement”), as amended by that certain Addendum dated December 10,
2003, between St. Paul Re UK and Platinum UK.     England                    
•
  U.K. Run-off Services Agreement, dated November 1, 2002 (the “UK Run-    
England                  

F-5



--------------------------------------------------------------------------------



 



                                Filed Agreements to which Platinum Re
(UK) Limited, a limited liability company incorporated under the laws of England
(“Platinum UK”), is a party     Governing Law                    

  Off Services Agreement”), between St. Paul Re UK and Platinum UK.            
             
•
  U.K. Underwriting Agency and Underwriting Management Agreement, dated
November 1, 2002 (the “UK Underwriting Agreement”), between Platinum UK and St.
Paul Re UK.     England                    
•
  U.K. Business Transfer Agreement, dated November 1, 2002 (the “UK Business
Transfer Agreement”), between Platinum UK, St. Paul Re UK and St. Paul
Management Limited.     England                    
•
  Quota Share Retrocession Agreement dated November 26, 2002 (the “UK/Bermuda
Quota Share Agreement”), between Platinum Bermuda and Platinum UK.    
Massachusetts                    
•
  Security Agreement dated as of November 26, 2002 (the “Security Agreement”),
between Platinum Bermuda and Platinum UK.     Massachusetts                    
•
  Control Agreement dated as of November 26, 2002 (the “Control Agreement”), by
and among Platinum Bermuda, Platinum UK and State Street Bank and Trust Company.
    New York                    
•
  Alliance Capital Management L.P. Discretionary Investment Advisory Agreement
dated as of November 26, 2002 (the “Investment Advisory Agreement”), with
Platinum Bermuda and Platinum UK.     New York                    
•
  UK Guarantee     England and Wales                    
•
  Excess of Loss Retrocession Agreement     England                    
•
  Addendum No. 1 effective January 1, 2004, to the Security Agreement dated as
of November 26, 2002, between Platinum Bermuda and Platinum UK (the “Security
Agreement Addendum”).     Massachusetts                    
•
  Quota Share Retrocession Agreement dated as of March 27,2003 between Platinum
UK and Platinum Bermuda (the “UK/Bermuda Quota Share Agreement II”).     England
                   
•
  Addendum No. 1 effective April 1, 2003, to the Quota Share Retrocession
Agreement dated as of March 27, 2003, between Platinum UK and Platinum Bermuda
(the “Quota Share Agreement Addendum No. 1”)     England                    
•
  Addendum No. 2 effective March 27, 2003, to the Quota Share Retrocession
Agreement dated as of March 27, 2003, between Platinum UK and Platinum Bermuda
(the “Quota Share Agreement Addendum No. 2”)     England                    
•
  Investment Manager Agreement dated May 12, 2005 between Platinum UK and
BlackRock.     New York                    
•
  2005 Excess of Loss Agreement     England                                
Filed Agreements to which Platinum Underwriters Bermuda, Ltd., a Bermuda company
(“Platinum Bermuda”), is a party     Governing Law                    
•
  Bermuda Trust Agreement     Massachusetts                    
•
  US/Bermuda Quota Share Agreement     New York                    
•
  UK/Bermuda Quota Share Agreement     Massachusetts                    
•
  Security Agreement     Massachusetts                    
•
  Control Agreement     Massachusetts                    
•
  Investment Advisory Agreement     New York                    
•
  Referral Agreement between Platinum Bermuda and Renaissance Underwriting
Managers Ltd.     Bermuda                  

F-6



--------------------------------------------------------------------------------



 



                                Filed Agreements to which Platinum Underwriters
Bermuda, Ltd., a Bermuda company (“Platinum Bermuda”), is a party     Governing
Law                    
•
  Security Agreement Addendum     Massachusetts                    
•
  UK/Bermuda Quota Share Agreement II     England                    
•
  Quota Share Agreement Addendum No. 1     England                    
•
  Quota Share Agreement Addendum No. 2     England                    
•
  Investment Management Agreement dated May 12, 2005 between Platinum Bermuda
and Hyperion.     New York                    
•
  BlackRock Investment Manager Agreement I.     New York                    
•
  US/Bermuda Quota Share Agreement Addendum No. 2                              
        Filed Agreements to which Platinum Regency Holdings, an Irish company
(“Platinum Ireland”), is a party     Governing Law                    
•
  BlackRock Investment Manager Agreement I.     New York                        
        Filed Agreements to which RenaissanceRe Holdings, Ltd., a Bermuda
company (“RenRe”), is a party     Governing Law                    
•
  RenRe Investment Agreement     New York                    
•
  Transfer Restrictions and Registration Rights Agreement     New York          
         
•
  RenRe Option Agreement     New York                    
•
  Services and Capacity Reservation Agreement     New York                  

F-7